
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10(z)



STOCK PURCHASE AGREEMENT


        THIS STOCK PURCHASE AGREEMENT (this "Agreement") is made and entered
into as of January 17, 2008, by and among Regis Corporation ("Regis"), Trade
Secret, Inc., a wholly-owned subsidiary of Regis ("Buyer"), Cameron Capital
Investments Inc. ("Seller"), Cameron Capital Inc. (the "Company"), Stephen
Powell (an officer of the Company) ("Powell") (with respect to Articles II, V.1,
VII and IX and Sections 4.1, 4.7, 4.8 and 8.2(f) only, as provided therein),
Mackenzie Limited Partnership (an entity under the control and direction of
Duncan Robinson, an officer of the Company) ("Mackenzie") (with respect to
Articles II, V.2, VII and IX and Sections 4.1, 4.7, 4.8 and 8.2(f) only, as
provided therein), and Cameron Capital Corporation ("CCC") (with respect to
Articles VII and IX and Section 8.2(i) only, as provided therein).

        WHEREAS, Seller owns 14,758 Class A Shares of the issued and outstanding
Capital Stock of the Company, and Powell and Mackenzie each own 500 Class B
non-voting Shares of the issued and outstanding Capital Stock of the Company
(all of such shares representing all of the issued and outstanding Capital Stock
of the Company, and collectively referred to herein as the "Shares");

        WHEREAS, the Company owns, directly or indirectly, all of the issued and
outstanding Capital Stock of Cameron Capital I Inc. ("CC1") (other than Capital
Stock of CC1 owned by Buyer), BeautyFirst, Inc. ("BeautyFirst") (other than the
Outside BF Interests (as defined herein)) and PureBeauty, Inc. ("PureBeauty");
and

        WHEREAS, on the terms and subject to the conditions set forth in this
Agreement, Buyer desires to purchase from Seller, Powell and Mackenzie, and
Seller, Powell and Mackenzie desire to sell to Buyer, all of the Shares; and

        WHEREAS, to induce Buyer to enter into this Agreement, the Seller,
Powell and Mackenzie are entering into this Agreement and making their
agreements as set forth herein.

        NOW, THEREFORE, in consideration of the mutual covenants, agreements and
understandings contained herein and intending to be legally bound, the parties
hereto hereby agree as follows:


ARTICLE I
CERTAIN DEFINITIONS


        1.1    Definitions.    For the purposes of this Agreement, the following
terms have the meanings set forth below:

        "Accounting Firm" has the meaning set forth in Section 2.4(c).

        "Affiliate" of any particular Person means any other Person controlling,
controlled by or under common control with such Person. For purposes of this
definition, "control" (including the terms "controlling," "controlled by" and
"under common control with") means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise, and such "control" will be presumed if any Person owns 10% or more of
the voting capital stock or other ownership interests, directly or indirectly,
of any other Person.

        "Affiliated Group" means any affiliated group as defined in Section 1504
of the Code (or any analogous combined, consolidated or unitary group defined
under state, local or foreign income Tax law) of which the Company or any of its
Subsidiaries is or has been a member.

        "Applicable Rate" means the prime rate of interest as published from
time to time in The Wall Street Journal.

--------------------------------------------------------------------------------



        "Buyer Parties" means Regis and its Affiliates (including, after the
Closing, the Company and its Subsidiaries, but excluding Seller and its
Affiliates) and their respective stockholders, officers, directors, employees,
agents, partners, members, representatives, successors and assigns.

        "Buyout Adjustment Amount" means the aggregate of the Buyout Payments,
provided that, where the amount of any such payment or cost (or portion thereof)
is deductible for Tax purposes, such amount (or portion thereof) shall be
multiplied by 0.6.

        "Buyout Payments" means the amounts paid to the holders of Outside BF
Interests for the purchase or repurchase of Capital Stock of BeautyFirst and the
repurchase or cancellation of Options with respect to BeautyFirst, whether
before, at or after Closing, together with any Losses incurred by Buyer Parties
after Closing in causing BeautyFirst to become a wholly-owned Subsidiary
(including costs and expenses incurred in effecting a "squeeze-out" merger if
necessary and any amounts payable under the BeautyFirst stockholders agreement).

        "Capital Stock" means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation and any
and all ownership interests in a Person (other than a corporation), including
membership interests, partnership interests, joint venture interests and
beneficial interests, and any and all warrants, options or rights to purchase
any of the foregoing.

        "CC Newco" means a newly incorporated Delaware corporation that will be
party to, among other things, the Consulting Agreement.

        "CERCLA" means the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended.

        "Closing" has the meaning set forth in Section 2.2(a).

        "Closing Date" has the meaning set forth in Section 2.2(a).

        "Closing Statement" has the meaning set forth in Section 2.5(b).

        "Code" means the Internal Revenue Code of 1986, as amended, and any
reference to any particular Code section shall be interpreted to include any
revision of or successor to that section regardless of how numbered or
classified.

        "Company Transaction" has the meaning set forth in Section 4.8.

        "Confidential Information" means all information of a confidential or
proprietary nature (whether or not specifically labeled or identified as
"confidential"), in any form or medium, that relates to the business, products,
services or research or development of the Company or its Subsidiaries or their
respective suppliers, distributors, customers, independent contractors or other
business relations. Confidential Information includes the following:
(i) internal business information (including historical and projected financial
information and budgets and information relating to strategic and staffing plans
and practices, business, training, marketing, promotional and sales plans and
practices, cost, rate and pricing structures); (ii) identities of, individual
requirements of, specific contractual arrangements with, and other confidential
or proprietary information about, the Company's or any of its Subsidiaries'
suppliers, distributors, customers, independent contractors or other business
relations and their confidential or proprietary information; (iii) trade
secrets, know-how, compilations of data and analyses, techniques, systems,
formulae, research, records, reports, manuals, documentation, models, data and
data bases relating thereto; and (iv) inventions, innovations, improvements,
developments, designs, analyses, software architectures, drawings, reports and
all similar or related information (whether or not patentable and whether or not
reduced to practice).

        "Consulting Agreement" has the meaning set forth in Section 3.1(i).

2

--------------------------------------------------------------------------------



        "Encumbrance" means any lien, charge, security interest, community
property interest, claim, pledge, Tax, option, warrant, right, contract, call,
commitment, equity, demand, proxy, voting agreement, restriction on transfer
(other than restrictions on transfer under the Securities Act and applicable
state securities laws) or other encumbrance or restriction of any kind.

        "Environmental and Safety Requirements" means all federal, state, local
and foreign statutes, regulations, ordinances and other provisions having the
force or effect of law, all judicial and administrative orders and
determinations, all contractual obligations and all common law, in each case
concerning public health and safety, worker health and safety, exposure to
hazardous substances or materials, pollution or protection of the environment,
including all those relating to the presence, use, production, generation,
handling, transport, treatment, storage, disposal, distribution, labeling,
testing, processing, discharge, release, threatened release, control or cleanup
of, or exposure to, any hazardous or otherwise regulated materials, substances
or wastes, chemical substances or mixtures, pesticides, pollutants,
contaminants, toxic chemicals, petroleum products or byproducts, asbestos,
polychlorinated biphenyls, noise, radiation or radon, each as amended and as now
or hereafter in effect.

        "Escrow Agent" means LaSalle National Bank of Chicago.

        "Escrow Agreement" means the escrow agreement substantially in the form
of Exhibit A attached hereto.

        "Escrow Amount" means an amount equal to $1,000,000.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended.

        "Excluded Subsidiaries" means Cameron Capital Marketing Inc. and Cameron
Capital Technologies Inc.

        "GAAP" means United States generally accepted accounting principles, as
in effect from time to time.

        "Governmental Approvals" has the meaning set forth in Section 3.1(c).

        "Guaranty" means any agreement, undertaking or arrangement by which any
Person guarantees, endorses or otherwise becomes or is contingently liable upon
the debt, obligation or other liability of any other Person (other than by
endorsements of instruments in the ordinary course of collection), or guaranties
of the payment of dividends or other distributions upon the shares of any other
Person.

        "Harris Bank Agreements" means the credit agreement dated as of June 28,
2007 among BeautyFirst, the lenders from time to time parties thereto and Harris
N.A. as administrative agent, and the related security documents, in each case
in the form provided to Buyer.

        "Headquarter Cost" means the liabilities, costs and expenses of any
nature relating to the closure of or cessation or reduction of operations at the
Headquarter Facility, in the case of any such liabilities, costs or expenses
which are deductible for Tax purposes, multiplied by 0.6. Without limiting the
generality of the foregoing, Headquarter Cost shall include the cost (i) to
terminate or settle obligations under the lease(s) for such facility (including
any penalties, liquidated damages and repayment of forgivable loans), (ii) to
terminate all contracts relating to matters or operations at the Headquarter
Facility, (iii) for related legal, consulting and advisory fees, (iv) to
relocate or dispose of the equipment and other assets located there (net of any
net proceeds of disposition of such equipment or assets that is received after
Closing and any Tax benefit (without duplication of any 40% adjustment above in
this definition) from the write-down or liquidation of such equipment or
assets), and (v) to operate or maintain the facility from and after the date
that is 75 days after delivery of a notice pursuant to Section 2.4(a) (which
operation and maintenance costs include, without limitation, rent, taxes,
insurance, security and maintenance services, utilities and all other costs and
expenses).

        "Headquarter Cost Statement" has the meaning set forth in
Section 2.4(e).

3

--------------------------------------------------------------------------------



        "Headquarter Facility" means the BeautyFirst corporate headquarters
facility located at 10610 East 26th Circle North, Wichita, Kansas 67226.

        "Headquarter Severance" means all liabilities, costs and expenses of any
nature with respect to termination and severance to any Headquarter Staff if
they are terminated at any time within one year after Closing (but in each case
only in the amounts determined under the agreements, plans and programs in place
as of Closing), including legal disputes raised by them with respect to such
severance, in the case of any such costs or expenses which are deductible for
Tax purposes, multiplied by 0.6.

        "Headquarter Staff" means all employees or consultants of the Company or
its Subsidiaries whose principal location of employment or work is the
Headquarter Facility as of the Closing, including but not limited to the
individuals listed on the attached Headquarter Staff Schedule.

        "Indebtedness" means, with respect to any Person at any date, without
duplication: (i) all obligations of such Person for borrowed money or in respect
of loans or advances, including (in the case of the Company and its
Subsidiaries) all notes, advances, payables and other inter-company obligations
to Seller or any of its Affiliates (other than the Company and its Subsidiaries)
but excluding any such obligations of the Company or its Subsidiaries to the
Buyer Parties and any such obligations under forgivable loans in relation to the
Headquarters Facility, (ii) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments or debt securities, excluding any
such obligations of the Company or its Subsidiaries to the Buyer Parties and any
such obligations under forgivable loans in relation to the Headquarters
Facility, (iii) all obligations in respect of letters of credit and bankers'
acceptances issued for the account of such Person, (iv) all obligations arising
from cash/book overdrafts, (v) all obligations arising from deferred
compensation arrangements and all obligations under severance plans, bonus plans
or similar arrangements payable as a result of the consummation of the sale of
the Shares to Buyer hereunder, (vi) all Guaranties of such Person in connection
with any of the foregoing, (vii) all capital lease obligations, (viii) all
unpaid Taxes for periods prior to the Closing Date (other than commodity or
sales taxes in relation to current accounts payable and property, social
security, unemployment, disability, payroll or employee or other withholding
Taxes, in each case that are not in arrears (nor paid later than in past general
practice) and were accrued in the ordinary course), (ix) all indebtedness for
the deferred purchase price of property or services with respect to which the
Person is liable, contingently or otherwise, as obligor or otherwise (other than
trade payables incurred in the ordinary course of business which are not past
due), (x) all trade payables that are either (A) not incurred in the ordinary
course of business, or (B) past due as of the Closing (based on the due date
specified in the original invoice thereof, or if no due date is specified in the
invoice or no invoice exists, then based on past custom and practice), (xi) any
amounts incurred by Buyer Parties as a prepayment or termination penalty under
the Harris Bank Agreements in connection with the payoff and termination of such
Harris Bank Agreements, and (xii) all accrued interest, prepayment premiums or
penalties related to any of the foregoing.

        "Indebtedness Addback" means, for the Company and its Subsidiaries,
without duplication, the sum of: (i) the amount of cash held by the Company and
its Subsidiaries as of Closing (other than cash held at the store level, which
shall be maintained at customary levels); plus (ii) the aggregate amount, if
any, of excess inventory bought by the Company and its Subsidiaries between the
date of this Agreement and Closing and pre-approved in writing by Buyer to be
treated as "excess inventory" for purposes hereof, less any amount of such
inventory sold prior to Closing; plus (iii) refunds received after Closing in
respect of amounts on account of federal and state income Tax for pre-Closing
periods (as long as the refund is of an amount actually paid prior to Closing);
plus (iv) any refund received after Closing of the amount deposited prior to
Closing with the State of California in respect of sales tax; plus (v) refunds
of previously paid insurance premiums, or portions thereof, received by the
Buyer Parties after Closing as a result of cancellation or termination of
existing insurance policies of the Company and its Subsidiaries (but the parties
agree Buyer Parties have no obligation to cancel or terminate such

4

--------------------------------------------------------------------------------




policies); plus (vi) an amount for outside vendor costs for the Dierbergs store
not to exceed $29,368.08 plus any additional amounts related thereto supported
by invoices; plus (vii) design fees paid to Innersalon in respect of the
Northern California Trade Secret Stores, not to exceed $9,300.00; plus (viii) an
amount equal to $16,044.00 in respect of the sale of Wella color product to
Regis. A schedule listing, where possible, anticipated or known amounts of the
foregoing items is attached hereto as the Indebtedness Addback Schedule.

        "Indebtedness Excess" means (A) $0, if the estimated amount of
Indebtedness as of Closing less the estimated Indebtedness Addback as of Closing
does not exceed $5,000,000, and (B) if the estimated amount of Indebtedness as
of Closing less the estimated Indebtedness Addback as of Closing exceeds
$5,000,000, the amount by which the estimated Indebtedness as of Closing less
the estimated Indebtedness Addback as of Closing exceeds $5,000,000. The
estimate of Indebtedness and Indebtedness Addback for the foregoing purposes
shall be made in good faith by the Seller and Buyer at least two (2) days prior
to Closing.

        "Indemnitee" has the meaning set forth in Section 8.2(d).

        "Indemnitor" has the meaning set forth in Section 8.2(d).

        "Insurance Policies" has the meaning set forth in Section 5.18.

        "Intellectual Property Rights" means any and all legally recognizable
intellectual and industrial proprietary rights and rights in confidential
information of every kind and description anywhere in the world, including
without limitation (i) patents and patent applications, (ii) Internet domain
names, trademarks, service marks, trade dress, trade names, slogans, logos and
corporate names (and all translations, adaptations, derivations and combinations
of the foregoing), and registrations and applications for registration thereof
together with all of the goodwill associated therewith, (iii) copyrights
(registered or unregistered) and copyrightable works, and registrations and
applications for registration thereof, (iv) mask works and registrations and
applications for registration thereof, (v) computer software (including source
code and executable code), data, databases and all documentation related to any
of the foregoing, (vi) trade secrets and other confidential information
(including ideas, formulas, recipes, compositions, inventions (whether
patentable or unpatentable and whether or not reduced to practice), know-how,
manufacturing and production processes and techniques, methods of doing
business, research and development information, software development
methodologies, drawings, specifications, software architectures, designs, plans,
proposals, technical data, copyrightable works, non-public data and databases,
financial and marketing plans and customer and supplier lists and information,
(vii) all other intellectual property rights, and (viii) copies and tangible
embodiments of any of the foregoing (in whatever form of medium).

        "Investment" as applied to any Person means (i) any direct or indirect
purchase or other acquisition by such Person of any notes, obligations,
instruments, stock, securities or ownership interest (including limited
liability company interests, partnership interests and joint venture interests)
of any other Person and (ii) any capital contribution by such Person to any
other Person.

        "knowledge of the Company" or "Company's knowledge" or similar phrase
means the actual knowledge of Steven Hudson, Powell, Troy Biggs, Chris
Parmentier and Duncan Robinson, after making reasonable inquiry with respect to
the particular matter in question.

        "Latest Balance Sheet" has the meaning set forth in Section 5.5(c).

        "Leased Real Property" and "Leased Realty" have the respective meanings
set forth in Section 5.10(b).

        "Lien" means any mortgage, pledge, hypothecation, lien (statutory or
otherwise), preference, priority, security interest, community property
interest, security agreement or other encumbrance of any kind or nature
whatsoever (including any conditional sale or other title retention agreement
and any lease having substantially the same effect as any of the foregoing and
any assignment or deposit arrangement in the nature of a security device).

5

--------------------------------------------------------------------------------





        "Losses" means any loss, liability, demand, claim, action, cause of
action, cost, damage, royalty, deficiency, penalty, Tax, fine or expense,
whether or not arising out of third-party claims (including interest, penalties,
reasonable attorneys' fees and expenses and all reasonable amounts paid in
investigation or defense, and all amounts paid in settlement, of any of the
foregoing).

        "Material Adverse Effect" means a material and adverse effect or
development upon the business, operations, assets, liabilities, financial
condition, operating results, cash flow or employee, customer or supplier
relations of the Company and its Subsidiaries taken as a whole.

        "Notice of Disagreement" has the meaning set forth in Sections 2.4(e)
and 2.5(b), respectively.

        "Options" shall mean all options, warrants, plans, purchase rights,
subscription rights, conversion rights, exchange rights or other contracts or
commitments to issue, sell or otherwise cause to become outstanding any Capital
Stock, whether or not vested or exercisable in accordance with their terms and
conditions.

        "Other Holder Purchase Price" means the sum of $550,000 payable to
Powell for his Shares, and $550,000 payable to Mackenzie for its Shares,
pursuant to Article II.

        "Outside BF Interests" means (i) all outstanding Options with respect to
BeautyFirst, and (ii) all Capital Stock of BeautyFirst that is not owned by CC1.

        "Permitted Liens" means (i) Liens that are set forth on the Permitted
Liens Schedule attached hereto, (ii) Liens for Taxes not delinquent or the
validity of which are being contested in good faith by appropriate proceedings
and as to which adequate reserves have been established on the Company's
financial statements in accordance with GAAP consistently applied,
(iii) statutory landlord's, mechanic's, carrier's, workmen's, repairmen's or
other similar Liens arising or incurred in the ordinary course of business for
amounts which are not due and payable and which would not, individually or in
the aggregate, have a Material Adverse Effect, (iv) Liens arising from zoning
ordinances which are not material to the Company's or its Subsidiaries' business
as currently conducted thereon, (v) Liens in favour of Regis or its Affiliates,
or (vi) Liens pursuant to the Harris Bank Agreements.

        "Person" means any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated association, corporation, limited liability
company, entity or governmental entity (whether foreign, federal, state, county,
city or otherwise and including any instrumentality, division, agency or
department thereof).

        "Plan" has the meaning set forth in Section 5.17(a).

        "Pre-Closing Shutdown Liability" means all liabilities, costs and
expenses of any nature outstanding at Closing or incurred after Closing (i) with
respect to stores of the Company or its Subsidiaries that have been closed at
any time prior to Closing, including but not limited to the cost to terminate or
settle the leases for such stores and terminate all contracts with respect to
such stores, all related legal, consulting and advisory fees, and all costs to
relocate or dispose of the equipment and other assets located at such stores
(net of any net proceeds of disposition of such equipment or assets that is
received after Closing and any Tax benefit (without duplication of any 40%
adjustment below in this definition), and (ii) relating to the termination of
employment of Pat Neville, Tara Denman and Daniel Greenberg, including but not
limited to the cost of severance, accrued vacation and related legal disputes,
in the case of both (i) and (ii) where any such liabilities, costs or expenses
are deductible for Tax purposes, the amount thereof shall be multiplied by 0.6.
For the avoidance of doubt, such closed stores include the stores previously
located in Woodridge, IL (BeautyFirst), Aurora, IL (BeautyFirst), Algonquin, IL
(PureBeauty) and Las Vegas, NV (PureBeauty).

        "Pre-Closing Straddle Taxes" has the meaning set forth in
Section 8.9(c).

        "Pre-Closing Tax Period" has the meaning set forth in Section 8.9(a).

6

--------------------------------------------------------------------------------



        "Preliminary Headquarter Cost Statement" has the meaning set forth in
Section 2.4(c).

        "Purchase Price" has the meaning set forth in Section 2.3(a).

        "Realty Leases" has the meaning set forth in Section 5.10(b).

        "Securities Act" means the Securities Act of 1933, as amended, or any
similar federal law then in force.

        "Seller Parties" means (i) during the period prior to Closing, each of
Seller, Powell, Mackenzie, CCC, the Company, CC1, BeautyFirst and PureBeauty,
and (ii) from and after Closing, the Seller, Powell, Mackenzie and CCC.

        "Seller Group Members" has the meaning set forth in Section 8.2(b).

        "Specified Representations and Warranties" has the meaning set forth in
Section 8.2(g).

        "Straddle Tax Return" has the meaning set forth in Section 8.9(c).

        "Subsidiary" means, with respect to any Person, any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which (i) if a corporation, at least 50% of the total voting
power of shares of stock entitled (irrespective of whether, at the time, stock
of any other class or classes of such corporation shall have or might have
voting power by reason of the happening of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (ii) if a partnership,
limited liability company, association, joint venture or other business entity,
at least 25% of the partnership, joint venture or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof.

        "Tax" means any (i) federal, state, local or foreign income, gross
receipts, franchise, estimated, alternative minimum, add-on minimum, sales, use,
transfer, registration, value added, excise, natural resources, severance,
stamp, occupation, premium, windfall profit, environmental, customs, duties,
real property, personal property, capital stock, social security, unemployment,
disability, payroll, license, employee or other withholding, or other tax, of
any kind whatsoever, including any interest, penalties or additions to tax or
additional amounts in respect of the foregoing whether disputed or not;
(ii) liability of the Company or any of its Subsidiaries for the payment of any
amounts of the type described in clause (i) above arising as a result of being
(or ceasing to be) a member of any Affiliated Group (or being included (or
required to be included) in any Tax Return relating thereto); and
(iii) liability of the Company or any of its Subsidiaries for the payment of any
amounts of the type described in clause (i) above as a result of any express or
implied obligation to indemnify or otherwise assume or succeed to the liability
of any other Person.

        "Tax Returns" means returns, declarations, reports, claims for refund,
information returns or other documents (including any related or supporting
schedules, statements or information) filed or required to be filed in
connection with the determination, assessment or collection of any Taxes of any
party or the administration of any laws, regulations or administrative
requirements relating to any Taxes.


ARTICLE II
PURCHASE AND SALE OF THE SHARES


        2.1    Basic Transaction.    

        (a)   On the terms and subject to the conditions set forth in this
Agreement, at the Closing, Buyer shall purchase from Seller, and Seller shall
sell, convey, assign, transfer and deliver to Buyer, 14,758 Shares, free and
clear of all Encumbrances.

7

--------------------------------------------------------------------------------



        (b)   On the terms and subject to the conditions set forth in this
Agreement, at the Closing, Buyer shall purchase from Powell, and Powell shall
sell, convey, assign, transfer and deliver to Buyer, 500 Shares, free and clear
of all Encumbrances.

        (c)   On the terms and subject to the conditions set forth in this
Agreement, at the Closing, Buyer shall purchase from Mackenzie, and Mackenzie
shall sell, convey, assign, transfer and deliver to Buyer, 500 Shares, free and
clear of all Encumbrances.

        2.2    Closing Transactions.    

        (a)    Closing.    The closing of the transactions contemplated by this
Agreement (the "Closing") shall take place at the offices of Bell, Boyd &
Lloyd LLP located at 70 West Madison Street, Chicago, Illinois, or at such other
place as is mutually agreeable to Buyer and the Seller, at 10:00 a.m. local time
on February 20, 2008 (or such other date agreed by the Seller and the Buyer),
or, if any of the conditions to Closing set forth in Article III have not been
satisfied or waived by the party entitled to the benefit thereof on or prior to
such date, on the second business day following satisfaction or waiver of such
conditions (the "Closing Date").

        (b)    Closing Deliveries.    At the Closing:

        (i)    Buyer shall pay to Seller the Purchase Price, less the Escrow
Amount, less the Other Holder Purchase Price, less the amount of the
Indebtedness Excess, if any, by wire transfer of immediately available funds to
the account designated in writing by Seller to the Buyer;

        (ii)   Buyer shall pay to Powell his portion of the Other Holder
Purchase Price, and shall pay to Mackenzie its portion of the Other Holder
Purchase Price, by wire transfer of immediately available funds to the account
designated in writing by Powell and Mackenzie, as applicable, to the Buyer;

        (iii)  Buyer shall deliver the Escrow Amount to the Escrow Agent for
deposit into an escrow account established pursuant to the terms of the Escrow
Agreement. The Escrow Amount shall be available to satisfy amounts owing to the
Buyer Parties pursuant to Section 8.2 as provided therein and in the Escrow
Agreement;

        (iv)  Buyer shall, if and as directed by the Seller, pay the Buyout
Payments so directed by Seller to holders of Outside BF Interests as provided in
Section 2.6.

        (v)   Each of Seller, Powell and Mackenzie shall deliver to Buyer the
certificate(s) representing the Shares held by him or it, duly endorsed in blank
or accompanied by duly executed stock power(s), with appropriate transfer stamps
(if any) affixed thereto;

        (vi)  The Company and Seller shall deliver to Buyer evidence (in form
and substance reasonably satisfactory to Buyer) that the Company's and its
Subsidiaries' legal counsel and other professional advisors have been paid in
full, and that none of the Company or any of its Subsidiaries has any liability
for fees owing to any of such legal counsel, investment bankers or other
professional advisors (other than amounts owing for services in the ordinary
course of the business of the Company and its Subsidiaries that are not past due
(nor paid later than in past general practice), in each case other than
(i) those to Blake, Cassels & Graydon LLP or PricewaterhouseCoopers, or
(ii) those for which Seller is responsible under Section 8.5);

        (vii) Each party, as applicable, shall deliver the certificates and
other documents and instruments required to be delivered by or on behalf of such
party under Article III below; and

        (viii)  Seller and its Affiliates shall collect all corporate books and
records and other property of the Company or any of its Subsidiaries in their
possession and arrange for delivery thereof to Buyer within 5 business days
after Closing.

8

--------------------------------------------------------------------------------



        2.3    Purchase Price.    

        (a)   The aggregate purchase price (the "Purchase Price") for the Shares
shall equal $31,782,933.00.

        (b)   Following Closing, the Purchase Price shall be reduced by the sum
of the following amounts:

        (i)    the amount (if any) by which the Pre-Closing Shutdown Liability
exceeds $683,331; plus

        (ii)   the amount (if any) by which the Headquarter Cost exceeds
$1,014,770; plus

        (iii)  the amount (if any) by which (A) the Indebtedness of the Company
and its Subsidiaries as of Closing less the Indebtedness Addback, exceeds
(B) $4,200,000; plus

        (iv)  the amount (if any) by which the Buyout Adjustment Amount exceeds
$369,880; plus

        (v)   the amount (if any) by which the Headquarter Severance exceeds $0.

For the purposes of this Agreement and the Consulting Agreement (as defined in
Section 3.1), the "Excess Amount" shall be equal to the sum of the amounts
specified in clauses (i) to (v) above; provided, that if any amount of
Indebtedness Excess is deducted at Closing (and not returned to the Seller
pursuant to Section 2.5(d)), such amount shall be deducted from the Excess
Amount. The Excess Amount, if any, may be recovered (x) from the Escrow Funds
(as defined in the Escrow Agreement) in the Escrow Account (as defined in the
Escrow Agreement), and/or (y) by reducing annual fee payments for Phase II
Services to CC Newco under the Consulting Agreement as provided therein, which
shall be the sole sources of recourse of Buyer Parties for recovery of such
amounts. The components of the Excess Amount shall be determined from time to
time as provided in Section 2.4 and 2.5, below, provided that, notwithstanding
anything to the contrary in Section 2.4 and 2.5 below, the Buyer and Seller may,
from time to time, agree in writing as to the final resolution of the amount
payable under one of the clauses (i) to (v) above, in which case the matters
under such clause need not be included in the determinations to be made pursuant
to Section 2.4 and 2.5.

        (c)   If the actual amount of any of the components of the Excess Amount
specified in clauses (b)(i) to (b)(v) above, is less than the specified target
amount, the difference shall be applied to reduce, on a dollar for dollar basis
(but not to an amount below $0), the amount of $889,553 specified in
Section 4.1(1)(a) of the Consulting Agreement.

        2.4    BeautyFirst Headquarter Facility Matters.    

        (a)   The Buyer agrees that it will give the Seller and CC Newco at
least 75 days prior written notice of its intention to close, cease or
materially reduce operations at the Headquarter Facility in a manner that would
reasonably be expected to result in Headquarter Costs.

        (b)   If the Buyer intends to close, cease or materially reduce
operations at the Headquarter Facility, the Buyer Parties will give the Seller,
CC Newco, Steven Hudson and Powell the opportunity to generally manage, direct
and supervise any and all material activities (including, without limitation,
provision of notices, termination or transfer of employees, termination or
settlement of lease or sublease obligations and related obligations and/or
finding successor or replacement tenants) in relation to such closure, cessation
or reduction of operations on behalf of the Buyer and BeautyFirst in a
reasonable manner with a view to eliminating, reducing or mitigating any related
costs and expenses (including Headquarter Costs) and minimizing negative impact
on the overall business of the Buyer and BeautyFirst, all subject to the
ultimate oversight, direction and approval of the Buyer. The Buyer Parties will
provide reasonable cooperation in connection therewith.

        (c)   Within three hundred (300) days after the date of Closing, the
Seller shall prepare and deliver to Buyer a preliminary statement (the
"Preliminary Headquarter Cost Statement") setting forth the estimated
Headquarter Cost (unless such costs are otherwise agreed as provided in the
final sentence of Section 2.3(c)). The Buyer Parties and Seller Parties shall
cooperate as reasonably requested in

9

--------------------------------------------------------------------------------




connection with the preparation of the Preliminary Headquarter Cost Statement.
During the 30-day period immediately following Buyer's receipt of the
Preliminary Headquarter Cost Statement, Buyer shall be permitted to review
Seller's working papers related to the preparation of the Preliminary
Headquarter Cost Statement and determination of the amounts therein. If the
Buyer does not agree to any items on the Preliminary Headquarter Cost Statement,
Buyer shall notify Seller within such 30-day period and specify in reasonable
detail the nature and dollar amount of any disagreement so asserted. During the
twenty (20) days following delivery of such a notice, Buyer and Seller shall
seek in good faith to resolve in writing any differences which they may have
with respect to the matters specified. If, at the end of the 20-day period
referred to above, the matters in dispute have not been fully resolved, then
(i) Buyer may immediately make a claim under the Escrow Agreement in an amount
equal to the amount, if any, by which the Buyer's estimate of Headquarter Cost
exceeds $1,014,770 (with respect to which Seller may then file an objection with
respect to any portion of such excess as is then in dispute under this
Section 2.4(c), which shall remain in place until the final determination is
made and a "Disbursement Request" is provided pursuant to Section 2.4(d) below),
and (ii) the parties shall submit to an independent "Big 4" accounting firm
agreed to by the Buyer and the Seller, acting reasonably (the "Accounting Firm")
for review and resolution of all matters (but only such matters) which remain in
dispute, and the Accounting Firm shall make a final determination of the
estimated Headquarter Cost to the extent such amounts are in dispute, in
accordance with the guidelines and procedures set forth in this Agreement. The
parties will cooperate with the Accounting Firm during the term of its
engagement. The Accounting Firm's determination will be based solely on
presentations by Buyer and Seller which are in accordance with the guidelines
and procedures set forth in this Agreement (i.e., not on the basis of an
independent review). The Preliminary Headquarter Cost Statement and the
determination of the estimated Headquarter Cost amounts in dispute shall become
final and binding on the parties on the date the Accounting Firm delivers its
final resolution in writing to the parties (which the Accounting Firm shall be
instructed to deliver not more than forty-five (45) days following submission of
such disputed matters). The fees and expenses of the Accounting Firm shall be
shared equally between Buyer and Seller.

        (d)   If, following finalization of the Preliminary Headquarter Cost
Statement, the estimated Headquarter Cost is greater than $1,014,770, the excess
amount shall (i) be recoverable under the Escrow Agreement (and the Buyer and
Seller shall immediately provide the Escrow Agent with a "Disbursement Request"
under the Escrow Agreement with respect to such amount (or portion thereof for
which there are "Escrow Funds" available thereunder)), and (ii) to the extent
not recovered under the Escrow Agreement, be included in the "Excess Amount"
determined pursuant to Section 2.3 above. If, upon finalization of the
Headquarter Cost Statement, the actual amount of Headquarter Cost is less than
that determined in the Preliminary Headquarter Cost Statement, such final
Headquarter Cost shall be used in the final determination of Excess Amount and
the Buyer Parties shall promptly repay any amount (if any) previously recovered
(whether from the Escrow Amount or pursuant to the Consulting Agreement) based
on the estimated Headquarter Cost that is in excess of the amount actually
entitled to be recovered based on the final Headquarter Cost. If, upon
finalization of the Headquarter Cost Statement, the actual amount of Headquarter
Cost is more than that determined in the Preliminary Headquarter Cost Statement,
then (x) such final Headquarter Cost shall be used in the final determination of
Excess Amount (less any amount (if any) actually recovered from the Escrow
Amount based on the estimated Headquarter Cost), and (y) the Buyer may keep any
amount (if any) it has recovered from the Escrow Amount based on the estimated
Headquarter Cost.

        (e)   Within sixty (60) days after the final settlement of all
obligations and liabilities comprising the Headquarter Cost, the Buyer shall
prepare and deliver to Seller a statement (the "Headquarter Cost Statement")
setting forth such costs (unless such costs are otherwise agreed as provided in
the final sentence of Section 2.3(c)). The Seller Parties shall cooperate as
reasonably requested in connection with the preparation of the Headquarter Cost
Statement. During the 30-day period immediately following Seller's receipt of
the Headquarter Cost Statement, Seller shall be permitted to review

10

--------------------------------------------------------------------------------




Buyer's working papers related to the preparation of the Headquarter Cost
Statement and determination of the amounts therein. The Headquarter Cost
Statement shall become final and binding upon the parties thirty (30) days
following Seller's receipt thereof, unless Seller shall give written notice of
its disagreement (a "Notice of Disagreement") to Buyer prior to such date. Any
Notice of Disagreement shall specify in reasonable detail the nature and dollar
amount of any disagreement so asserted. If a timely Notice of Disagreement is
received by Buyer, then the Headquarter Cost Statement (as revised in accordance
with clause (x) or (y) below) shall become final and binding upon the parties on
the earliest of (x) the date the parties resolve in writing any differences they
have with respect to the matters specified in the Notice of Disagreement or
(y) the date all matters in dispute are finally resolved in writing by the
Accounting Firm. During the twenty (20) days following delivery of a Notice of
Disagreement, Buyer and Seller shall seek in good faith to resolve in writing
any differences which they may have with respect to the matters specified in the
Notice of Disagreement. Following delivery of a Notice of Disagreement, Buyer
and its agents and representatives shall be permitted to review Seller's and its
representatives' working papers relating to the Notice of Disagreement. If, at
the end of the 20-day period referred to above, the matters in dispute have not
been fully resolved, then the parties shall submit to the Accounting Firm for
review and resolution of all matters (but only such matters) which remain in
dispute, and the Accounting Firm shall make a final determination of the
Headquarter Cost to the extent such amounts are in dispute, in accordance with
the guidelines and procedures set forth in this Agreement. The parties will
cooperate with the Accounting Firm during the term of its engagement. In
resolving any matters in dispute, the Accounting Firm may not assign a value to
any item in dispute greater than the greatest value for such item assigned by
Buyer, on the one hand, or Seller, on the other hand, or less than the smallest
value for such item assigned by Buyer, on the one hand, or Seller, on the other
hand. The Accounting Firm's determination will be based solely on presentations
by Buyer and Seller which are in accordance with the guidelines and procedures
set forth in this Agreement (i.e., not on the basis of an independent review).
The Headquarter Cost Statement and the determination of the Headquarter Cost
amounts in dispute shall become final and binding on the parties on the date the
Accounting Firm delivers its final resolution in writing to the parties (which
the Accounting Firm shall be instructed to deliver not more than forty-five
(45) days following submission of such disputed matters). The fees and expenses
of the Accounting Firm shall be shared equally between Buyer and Seller.

        2.5    Other Adjustment Amounts.    

        (a)   The Buyer Parties will give the Seller, CC Newco, Steven Hudson
and Powell the opportunity to generally manage, direct and supervise any and all
material activities (including, without limitation, settlement of the terms of
share or option purchases, settlement of lease obligations and related
obligations and/or finding successor or replacement tenants) in relation to the
Pre-Closing Shutdown Liability, the Headquarter Severance and the settlement of
any liabilities, costs or expenses relating to the repurchase or cancellation of
Outside BF Interests on behalf of the Buyer and BeautyFirst in a reasonable
manner with a view to eliminating, reducing or mitigating any such liabilities,
costs and expenses, and minimizing negative impact on the overall business of
the Buyer and BeautyFirst, all subject to the ultimate oversight, direction and
approval of the Buyer. The Buyer Parties will provide reasonable cooperation in
connection therewith.

        (b)   Within three hundred (300) days following the Closing Date, Buyer
shall deliver to Seller a statement (in its final and binding form as determined
below, the "Closing Statement") setting forth the Pre-Closing Shutdown
Liability, the aggregate Buyout Amount, the aggregate Headquarter Severance and
the aggregate amount of Indebtedness less Indebtedness Addback as of Closing
(unless such amounts are otherwise agreed as provided in the final sentence of
Section 2.3(c)). The Seller Parties shall cooperate as reasonably requested in
connection with the preparation of the Closing Statement. During the 30-day
period immediately following Seller's receipt of the Closing Statement, Seller
shall be permitted to review Buyer's working papers related to the preparation
of the Closing Statement and

11

--------------------------------------------------------------------------------




determination of the amounts therein. The Closing Statement shall become final
and binding upon the parties thirty (30) days following Seller's receipt
thereof, unless Seller shall give written notice of its disagreement (a "Notice
of Disagreement") to Buyer prior to such date. Any Notice of Disagreement shall
specify in reasonable detail the nature and dollar amount of any disagreement so
asserted. If a timely Notice of Disagreement is received by Buyer, then the
Closing Statement (as revised in accordance with clause (x) or (y) below) shall
become final and binding upon the parties on the earliest of (x) the date the
parties resolve in writing any differences they have with respect to the matters
specified in the Notice of Disagreement or (y) the date all matters in dispute
are finally resolved in writing by the Accounting Firm. During the twenty
(20) days following delivery of a Notice of Disagreement, Buyer and Seller shall
seek in good faith to resolve in writing any differences which they may have
with respect to the matters specified in the Notice of Disagreement. Following
delivery of a Notice of Disagreement, Buyer and its agents and representatives
shall be permitted to review Seller's and its representatives' working papers
relating to the Notice of Disagreement. If, at the end of the 20-day period
referred to above, the matters in dispute have not been fully resolved, then
(i) Buyer may immediately make a claim under the Escrow Agreement in an amount
equal to the amount, if any, by which the Buyer's estimate of Excess Amount
(other than with respect to Headquarter Cost) exceeds $0 (with respect to which
Seller may then file an objection with respect to any portion of such Excess
Amount as is then in dispute under this Section 2.5(b), which shall remain in
place until the final determination is made and a "Disbursement Request" is
provided pursuant to Section 2.5(c) below), and (ii) the parties shall submit to
the Accounting Firm for review and resolution of all matters (but only such
matters) which remain in dispute, and the Accounting Firm shall make a final
determination of the amounts referred to in this Section 2.5(b) to the extent
such amounts are in dispute, in accordance with the guidelines and procedures
set forth in this Agreement. The parties will cooperate with the Accounting Firm
during the term of its engagement. In resolving any matters in dispute, the
Accounting Firm may not assign a value to any item in dispute greater than the
greatest value for such item assigned by Buyer, on the one hand, or Seller, on
the other hand, or less than the smallest value for such item assigned by Buyer,
on the one hand, or Seller, on the other hand. The Accounting Firm's
determination will be based solely on presentations by Buyer and Seller which
are in accordance with the guidelines and procedures set forth in this Agreement
(i.e., not on the basis of an independent review). The Closing Statement and the
determination of the amounts referred to in this Section 2.5(b) shall become
final and binding on the parties on the date the Accounting Firm delivers its
final resolution in writing to the parties (which the Accounting Firm shall be
instructed to deliver not more than forty-five (45) days following submission of
such disputed matters). The fees and expenses of the Accounting Firm shall be
shared equally between Buyer and Seller.

        (c)   If, following finalization of the Closing Statement, the Excess
Amount (other than with respect to Headquarter Cost) exceeds $0, such excess
amount shall (i) be recoverable under the Escrow Agreement (and the Buyer and
Seller shall immediately provide the Escrow Agent with a "Disbursement Request"
under the Escrow Agreement with respect to such amount (or portion thereof for
which there are "Escrow Funds" available thereunder)), and (ii) to the extent
not recovered under the Escrow Agreement, be included in the "Excess Amount"
determined pursuant to Section 2.3 above.

        (d)   If any Indebtedness Excess was deducted from the payment of
Purchase Price pursuant hereto and, upon the final determination of Indebtedness
and Indebtedness Addback pursuant to Section 2.5, the actual amount of
Indebtedness less Indebtedness Addback is less than the estimated Indebtedness
Excess used to determine the amount so deducted, the Buyer shall promptly pay to
Seller the amount of such shortfall (i.e., the amount by which the deduction was
greater than the actual final Indebtedness Excess).

12

--------------------------------------------------------------------------------





        2.6    Outside BF Interests.    

        (a)   Prior to Closing Seller Parties shall use their respective
reasonable best efforts to (i) cause each Person (other than CC1) who owns any
Capital Stock of BeautyFirst to enter into a stock purchase agreement with CC1
in form reasonably acceptable to Seller and Buyer (each a "BF Purchase
Agreement") with respect to all such Capital Stock owned by such Person, and
(ii) cause each Person who holds any Options with respect to BeautyFirst to
enter into an option cancellation agreement in form reasonably acceptable to
Seller and Buyer (each an "Option Cancellation Agreement") with respect to all
such Options held by such Person.

        (b)   At Closing Seller Parties shall take all actions reasonably
necessary to consummate the stock purchases under any BF Purchase Agreements
entered into prior to Closing and the option cancellations under any Option
Cancellation Agreements entered into prior to Closing, in each case in exchange
for the payments by CC1 or BeautyFirst, as applicable, to each such Person
required under such agreements; provided, that Seller may direct Buyer to (and
Buyer shall, if so directed by the Seller, subject to Section 2.6(c) below) pay
such amounts directly to such Persons pursuant to such agreements on behalf of
CC1 and BeautyFirst, respectively. The parties agree that (i) Seller has
separately and previously agreed to fund such payments to CC1 and BeautyFirst at
or before Closing to facilitate such purchases and cancellations, and (ii) for
convenience, Seller, CC1 and BeautyFirst have asked Buyer to make such payments.

        (c)   If any portion of the payments payable pursuant to Section 2.6(b)
is required to be deducted or withheld therefrom under the Code or under any
applicable provision of federal, state, local or foreign Tax law, then the
Seller Parties shall so instruct Buyer to reduce the payments to such applicable
Persons accordingly and to pay over to CC1 or BeautyFirst, as applicable, such
amounts being withheld or deducted promptly after Closing (which amounts shall
still be deemed payments paid by Buyer hereunder).


ARTICLE III
CONDITIONS TO CLOSING


        3.1    Conditions to Buyer's Obligations.    The obligation of Buyer to
consummate the transactions contemplated by this Agreement is subject to the
satisfaction of the following conditions on or prior to the Closing Date:

        (a)  (i)  Subject to clause (ii), below, the representations and
warranties in Articles V, V.1 and V.2 hereof that are subject to materiality
qualifications shall be true and correct in all respects at and as of the
Closing and the representations and warranties contained in Articles V, V.1 and
V.2 hereof that are not subject to materiality qualifications shall be true and
correct in all material respects at and as of the Closing, in each case as
though then made and as though the Closing Date was substituted for the date of
this Agreement throughout such representations and warranties (without taking
into account any disclosures made to Buyer pursuant to Section 4.7 below), and
Seller and the Seller Parties shall have performed in all material respects all
of the covenants and agreements required to be performed by them hereunder prior
to the Closing;

        (ii)   If a representation and warranty in either Section 5.3(b) or
Section 5.14 is not true or correct in all material respects, it shall
nevertheless, for the purposes of this condition, be deemed to be true and
correct unless the inaccuracy in such representation and warranty could
reasonably be expected to have a Material Adverse Effect.

        (b)   The Seller Parties shall have received or obtained all third party
consents and approvals that are necessary for the consummation of the
transactions contemplated hereby (which shall be deemed not to include consents
under any leases or contracts (other than (i) a contractual obligation that
would prohibit the sale of the Shares or completion of the transactions
contemplated hereby, and (ii) any

13

--------------------------------------------------------------------------------



required consent under the Harris Bank Agreements, which required consent may be
conditioned upon the repayment (or, if Regis prefers, the guaranty by Regis) of
the indebtedness under the Harris Bank Agreements within 10 days after
Closing)).

        (c)   The parties shall have received or obtained all federal, state,
local and foreign governmental and regulatory consents, approvals, licenses and
authorizations that are necessary (i) for the consummation of the transactions
contemplated hereby or (ii) for Buyer to own the Shares and to operate the
businesses of and control the Company and its Subsidiaries following the
Closing, in each case on terms and conditions satisfactory to Seller and Buyer,
acting reasonably (collectively, the "Governmental Approvals");

        (d)   No suit, action or other proceeding shall be pending or threatened
before any court or governmental or regulatory official, body or authority or
any arbitrator wherein an unfavorable injunction, judgment, order, decree,
ruling or charge could reasonably be expected to (i) prevent the performance of
this Agreement or the consummation of any of the transactions contemplated
hereby or declare unlawful any of the transactions contemplated hereby,
(ii) cause any of the transactions contemplated by this Agreement to be
rescinded following consummation, (iii) affect adversely the right of Buyer to
own the Shares or operate the businesses of or control the Company and its
Subsidiaries, or (iv) affect adversely the right of the Company and its
Subsidiaries to own their respective assets or control their respective
businesses, and no such injunction, judgment, order, decree or ruling shall have
been entered or be in effect;

        (e)   Seller and the Escrow Agent shall have executed and delivered the
Escrow Agreement, and the Escrow Agreement shall be in full force and effect as
of the Closing and shall not have been amended or modified;

        (f)    The Seller Parties shall have terminated all agreements (if any)
regarding voting, transfer or other arrangements related to the Shares or the
Capital Stock of the Company or its Subsidiaries that are in effect prior to the
Closing (in each case on terms and conditions satisfactory to Buyer), except
that, if the efforts of the Seller Parties have not resulted in purchase or
cancellation of all the Outside BF Interests, the stockholders agreement of
BeautyFirst in the form provided to Buyer may remain in effect;

        (g)   All assets of the Excluded Subsidiaries shall have been
transferred by the Excluded Subsidiaries to CC Newco and all liabilities
(including but not limited to Tax liabilities) of the Excluded Subsidiaries, but
excluding liabilities owed by the Excluded Subsidiaries to each other or to the
Company or any of its Subsidiaries, shall have been assumed by CC Newco pursuant
to the terms of an Asset Purchase Agreement in a form satisfactory to the Seller
and the Buyer, acting reasonably. Such agreement shall contain full and
perpetual indemnification by CC Newco, without deductibles or other limitations,
for any Losses suffered by the Company or any of its Subsidiaries with respect
to (A) such assigned assets and assumed liabilities, (B) any liabilities of the
Excluded Subsidiaries as of Closing to be assumed as provided above that are not
so assumed for any reason, and (C) Tax liabilities of the Company and its
Subsidiaries relating to the foregoing assignment and assumption;

        (h)   Seller and each of Steven Hudson and Powell shall each have
executed and delivered the Non-Competition Agreement substantially in the form
of Exhibit B attached hereto;

        (i)    Regis, CC Newco, Steven Hudson and Powell shall have executed and
delivered the Consulting Agreement substantially in the form of Exhibit C
attached hereto (the "Consulting Agreement");

        (j)    At the Closing, Seller and the Company shall have delivered to
Buyer (i) a certificate signed by the Company, dated the date of the Closing,
stating that the conditions specified in this Section 3.1 have been satisfied as
of the Closing; (ii) copies of any third-party approvals received and
Governmental Approvals; (iii) certified copies of the resolutions of the
Seller's board of directors

14

--------------------------------------------------------------------------------




authorizing the execution, delivery and performance of this Agreement and the
other agreements contemplated hereby and the consummation of the transactions
contemplated hereby and thereby; (iv) the resignations, effective as of the
Closing, of each director of the Company and its Subsidiaries and of the
officers set forth on Schedule 3.1(j); (v) good standing (or equivalent, if any)
certificates for each of the Company and its Subsidiaries from their respective
jurisdictions of organization and each jurisdiction in which the Company or its
Subsidiaries is qualified to do business as a foreign entity and in which the
Company or a Subsidiary does a material amount of business, in each case dated
as of a recent date prior to the Closing Date; and (vi) such other documents or
instruments as are required to be delivered by any Seller Party at the Closing
pursuant to the terms hereof or that Buyer reasonably requests prior to the
Closing Date to effect the transactions contemplated hereby; and

        (k)   The Company shall have reimbursed Regis for all legal costs and
expenses for which Regis is entitled to reimbursement under the Credit Agreement
dated May 30, 2006 (as amended) between the Company and Regis and all related
agreements, including without limitation the Securities Agreement dated May 30,
2006, the Subsidiary Security Agreement dated May 30, 2006 and the Stock Pledge
Agreement dated May 30, 2006, to be supported by invoices and in an amount not
to exceed $13,000.

        All proceedings to be taken by the Seller Parties in connection with the
consummation of the transactions contemplated hereby and all certificates,
instruments and other documents required to be delivered by them to effect the
transactions contemplated hereby shall be satisfactory in form and substance to
Buyer. Any condition specified in this Section 3.1 may be waived by Buyer if
such waiver is set forth in a writing duly executed by Buyer.

        3.2    Conditions to the Seller's Obligations.    The obligation of the
Seller, Powell and Mackenzie to consummate the transactions contemplated by this
Agreement is subject to the satisfaction of the following conditions at or prior
to the Closing:

        (a)   The representations and warranties made in Article VI and
Article VI.1 hereof shall be true and correct in all material respects at and as
of the Closing Date as though then made and as though the Closing Date was
substituted for the date of this Agreement throughout such representations and
warranties (without taking into account any disclosures made by Regis or Buyer
pursuant to Section 4.7 below), and Regis and Buyer shall have performed in all
material respects all the covenants and agreements required to be performed by
it hereunder prior to the Closing;

        (b)   No suit, action or other proceeding shall be pending or threatened
before any court or governmental or regulatory official, body or authority or
any arbitrator wherein an unfavorable injunction, judgment, order, decree,
ruling or charge could reasonably be expected to (i) prevent the performance of
this Agreement or the consummation of any of the transactions contemplated
hereby or declare unlawful any of the transactions contemplated hereby or
(ii) cause any of the transactions contemplated by this Agreement to be
rescinded following consummation, and no such injunction, judgment, order,
decree or ruling shall be in effect;

        (c)   The Seller Parties shall have received or obtained all third-party
consents and approvals that are necessary for the consummation of the
transactions contemplated hereby, in each case on terms and conditions
satisfactory to Seller and Buyer, acting reasonably (which shall be deemed not
to include consents under any leases or contracts (other than (i) a contractual
obligation that would prohibit the sale of the Shares or completion of the
transactions contemplated hereby, and (ii) any required consent under the Harris
Bank Agreements, which required consent may be conditioned upon the repayment
(or, if Regis prefers, the guaranty by Regis) of the indebtedness under the
Harris Bank Agreements within 10 days after Closing));

        (d)   The parties shall have received or obtained all federal, state,
local and foreign governmental and regulatory consents, approvals, licenses and
authorizations that are necessary (i) for the

15

--------------------------------------------------------------------------------




consummation of the transactions contemplated hereby or (ii) for Buyer to own
the Shares, in each case on terms and conditions satisfactory to Seller and
Buyer, acting reasonably;

        (e)   Regis shall have executed and delivered the Consulting Agreement;
and

        (f)    At the Closing, Regis and Buyer shall have delivered to Seller a
certificate signed by Regis and Buyer, dated the date of the Closing, stating
that the conditions specified in Section 3.2 have been satisfied.

        All proceedings to be taken by Regis and Buyer in connection with the
consummation of the transactions contemplated hereby and all documents required
to be delivered by Regis and Buyer to effect the transactions contemplated
hereby shall be satisfactory in form and substance to Seller (without any
separate approval requirement by Powell or Mackenzie). Any condition specified
in this Section 3.2 may be waived if such waiver is set forth in a writing duly
executed by Seller (without any separate waiver required of Powell or
Mackenzie).


ARTICLE IV
COVENANTS PRIOR TO CLOSING


        Each of the parties agrees as follows with respect to the period between
the date of this Agreement and the Closing:

        4.1    General.    Subject to the terms of this Agreement, each party
shall use reasonable best efforts to take all actions and do all things
necessary, proper or advisable in order to consummate and make effective the
transactions contemplated by this Agreement (including satisfaction, but not
waiver, of the conditions set forth in Article III above). Without limiting the
foregoing, each of the parties shall execute and deliver all agreements and
other documents required to be delivered by or on behalf of such party or any of
its Subsidiaries under Article III above.

        4.2    Maintenance of Business.    The Company shall (and the Company
shall cause its Subsidiaries to) (a) maintain their material assets in good
operating condition and repair in accordance with past practices (normal wear
and tear excepted), (b) maintain insurance comparable to that in effect on the
date of the Latest Balance Sheet, (c) maintain inventory and supplies at
customary and adequate operating levels consistent with past practice (except as
otherwise agreed by Buyer and Seller in writing, including in relation to
inventory that the parties anticipate can be obtained by Buyer on more
favourable terms following Closing) and replace in accordance with past practice
any inoperable, worn out, damaged or obsolete assets with modern assets of at
least comparable quality, (d) maintain its books, accounts and records in
accordance with past custom and practice as used in the preparation of the
Latest Balance Sheet and the financial statements described in Section 5.5 below
and provide accruals for Taxes, obsolete inventory, vacation and other items to
the full extent required under GAAP, (e) make capital expenditures in a manner
consistent with past practice (other than the purchase for cash of BeautyMetrix
machines by BeautyFirst and/or PureBeauty from Cameron Capital Technologies Inc.
prior to Closing as disclosed to and agreed by Regis) and (f) maintain in full
force and effect the existence of all material Intellectual Property Rights.

        4.3    Third-Party Notices and Consents.    The Seller Parties shall use
reasonable commercial efforts to (a) give all required notices to third parties
and (b) obtain all third-party approvals in connection with the matters
contemplated by this Agreement for any instrument, contract, lease, license or
other agreement requiring any such notice or consent. Buyer shall cooperate with
the Seller Parties and Buyer shall use reasonable commercial efforts to assist
Seller Parties in obtaining such third-party approvals, including the provision
of reasonable information to contractual counterparties.

        4.4    Governmental Notices and Consents.    Each of the parties shall
give any notices to, make any filings with, and use reasonable best efforts to
obtain, any material authorizations, consents and

16

--------------------------------------------------------------------------------



approvals of all federal, state, local and foreign governments and governmental
agencies in connection with the matters contemplated by this Agreement.

        4.5    Operation of Business.    Except as otherwise contemplated or
provided in this Agreement, the Company shall (and the Company shall cause its
Subsidiaries to) operate their business only in the usual and ordinary course of
business consistent with past practice and use reasonable best efforts to
preserve the goodwill and organization of their business and the relationships
with their customers, suppliers, employees and other Persons having business
relations with the Company and its Subsidiaries. Without limiting the generality
of the foregoing, prior to the Closing, except as otherwise contemplated or
provided in this Agreement, neither the Seller or the Company shall (and the
Company shall not permit any of its Subsidiaries to):

        (a)   take or omit to take any action that would require disclosure
under Section 5.9 below or that would otherwise result in a breach of any of the
representations, warranties or covenants made by Seller in this Agreement;

        (b)   take any action or omit to take any action which act or omission
would reasonably be anticipated to have a Material Adverse Effect;

        (c)   (i) enter into any contract out of the ordinary course of business
or restricting in any material respect the conduct of its business, (ii) make
any loans or Investments (other than advances to the Company's or its
Subsidiaries' employees in the ordinary course of business consistent with past
custom and practice), (iii) increase the compensation, incentive arrangements or
other benefits to any officer or employee of the Company or its Subsidiaries,
except for increases or bonuses made in the ordinary course of business
consistent with past custom and practice, (iv) redeem, purchase or otherwise
acquire directly or indirectly any of its issued and outstanding Capital Stock,
or any outstanding rights or securities exercisable or exchangeable for or
convertible into its Capital Stock, or declare or pay or make any distribution
or dividend to any of its shareholders or other Persons, (v) amend its
certificate of incorporation or bylaws (or equivalent documents) or issue or
agree to issue any Capital Stock or any rights or options to acquire, or
securities convertible into or exchangeable for, any of its Capital Stock,
(vi) directly or indirectly engage in any transaction, arrangement or contract
with any officer, director, shareholder, trustee or beneficiary of any
shareholder, member, manager or other insider or Affiliate of Seller, the
Company or any of its Subsidiaries (except pursuant to existing employment
agreements and existing benefit arrangements with the Company and its
Subsidiaries, in each case that have been provided or disclosed to Buyer), other
than in the ordinary course of business consistent with past custom and practice
as disclosed on the Affiliated Transactions Schedule attached hereto (including,
without limitation, by repaying any amounts owing from the Company or its
Subsidiaries to Seller or its Affiliates), (vii) execute any guaranty, issue any
debt, borrow any money or otherwise incur or create any Indebtedness or
liability (other than liabilities in the ordinary course of business consistent
with past practice); (viii) purchase, sell, lease or dispose of any material
property or assets (other than the purchase and sale of inventory and the
purchase of capital equipment in the ordinary course of business consistent with
past practice); (ix) take or omit to take any action that has or would
reasonably be expected to have the effect of accelerating to pre-Closing periods
sales to the trade or other customers that would otherwise be expected to occur
after the Closing; (x) delay or postpone the payment of any accounts payable or
take or omit to take any action that has or would reasonably be expected to have
the effect of deferring to post-Closing periods expenses or payments that would
otherwise be expected to occur prior the Closing; (xi) accelerate the collection
of or discount any accounts receivable; (xii) make any capital expenditures or
commitments therefor in excess of $50,000 in the aggregate; (xiii) make any
changes to its normal and customary practices regarding the solicitation,
booking and fulfillment of orders or the shipment and delivery of goods;
(xiv) cease from making accruals for obsolete inventory, vacation and other
customary accruals; (xv) cease from maintaining adequate levels of inventory or
cease from insuring that accounts payable are current consistent with past
practice; (xvi) abstain from making payments on any Taxes, principal or interest
on

17

--------------------------------------------------------------------------------




borrowed funds and other customary expenses as they become due; (xvii) pay any
amount to or transfer any asset to the Seller or any of its Affiliates;
(xviii) assume, pay or satisfy any liability or obligation of the Seller or any
of its Affiliates; or (xiv) grant or take any license to any Intellectual
Property Rights or transfer or encumber any Intellectual Property Rights; or

        (d)   enter into any transaction, arrangement or contract with any
Person except on an arm's-length basis in the ordinary course of business
consistent with past custom and practice.

        Notwithstanding the foregoing, nothing in this Section 4.5 shall
prohibit the Company or any Seller from taking any action or omitting to take
any action as required or as expressly contemplated by this Agreement.

        4.6    Access.    The Seller Parties shall afford, and cause its
officers, managers, directors, employees, attorneys, accountants and other
agents to afford, to Buyer and its accounting, legal and other representatives
and potential lenders, as well as their respective officers, employees,
affiliates and other agents, full and complete access upon request at all
reasonable times and during normal business hours, upon reasonable notice, to
the Company's and its Subsidiaries' personnel and to business, financial, legal,
tax, compensation and other data and information concerning the Company's and
its Subsidiaries' affairs and operations. The Company shall provide information
to Buyer, as and when reasonably requested, concerning the status of the
operations, finances and affairs of the Company and its Subsidiaries. Any
requests by Buyer for such access shall be made solely to Steven Hudson or
Powell unless otherwise consented to by either Steven Hudson or Powell.

        4.7    Notice of Material Developments.    Each party shall give prompt
written notice to the other parties of (i) any material variances in any of its
representations or warranties contained in Articles V, V.1, V.2, VI or VI.1
below, as the case may be, (ii) any breach of any covenant hereunder by such
party and (iii) any other material development affecting the ability of such
party to consummate the transactions contemplated by this Agreement.

        4.8    Exclusivity.    None of the Seller Parties shall (and they shall
cause their respective Affiliates, representatives, officers, managers,
employees, directors and agents not to), directly or indirectly, (i) submit,
solicit, initiate, encourage or discuss any proposal or offer from any Person
(other than Buyer and its Affiliates in connection with the transactions
contemplated hereby) or enter into any agreement or accept any offer relating to
or consummate any (a) reorganization, liquidation, dissolution or
recapitalization of the Company or any of its Subsidiaries, (b) merger or
consolidation involving the Company or any of its Subsidiaries, (c) purchase or
sale of any assets, Capital Stock (or any rights to acquire, or securities
convertible into or exchangeable for, any such Capital Stock) of the Company or
any of its Subsidiaries (other than the purchase and sale of inventory and the
purchase of capital equipment in the ordinary course of business consistent with
past custom and practice), or (d) similar transaction or business combination
involving the Company or any of its Subsidiaries or their business or assets
(each of the foregoing transactions described in clauses (a) through (d), a
"Company Transaction") or (ii) furnish any information with respect to, assist
or participate in or facilitate in any other manner any effort or attempt by any
Person (other than Buyer and its Affiliates) to do or seek to do any of the
foregoing. The Seller Parties agree to notify Buyer immediately if any Person
makes any proposal, offer, inquiry or contact with respect to a Company
Transaction. If any of the provisions of this Section 4.8 are breached and the
transactions contemplated hereby are not consummated for any reason, the Seller
Parties shall promptly reimburse Buyer and its Affiliates for all out-of-pocket
fees and expenses incurred before or after the date of this Agreement by Buyer
and its Affiliates related to the transactions contemplated hereby, including
fees and expenses of legal counsel, accountants and other consultants and
advisors retained by Buyer and its Affiliates in connection with the
transactions contemplated hereby. The foregoing provisions are in addition to,
and not in derogation of, any other remedy that Buyer and its Affiliates may
have for a breach of this Section 4.8.

18

--------------------------------------------------------------------------------



        4.9    Tax Matters.    Except as set forth on the Tax Matters Schedule
attached hereto, without the prior written consent of the Buyer, no Seller Party
shall make or change any election, change an annual accounting period, adopt or
change any accounting method, file any amended Tax Return, enter into any
closing agreement, settle any Tax claim or assessment relating to the Company or
any of its Subsidiaries, surrender any right to claim a refund of Taxes, consent
to any extension or waiver of the limitation period applicable to any Tax claim
or assessment relating to the Company or any of its Subsidiaries, or take any
other similar action, or omit to take any action relating to the filing of any
Tax Return or the payment of any Tax, if such election, adoption, change,
amendment, agreement, settlement, surrender, consent or other action or omission
would have the effect of increasing the present or future Tax liability or
decreasing any present or future Tax attribute of the Company or any of its
Subsidiaries.

        4.10    Delivery of Interim Financial Statements.    The Company shall
deliver to Buyer copies of BeautyFirst's unaudited consolidated financial
statements for the period ended December 26, 2007 as soon as reasonably
practicable (and in any event prior to February 15, 2008). The financial
statements shall include income statements, balance sheets and cash flow
statements, prepared in accordance with GAAP on a basis consistent with the
Company's prior financial statements.

        4.11    Insurance.    Sellers shall have full responsibility to maintain
in effect without material modification up to and including the Closing Date all
existing policies or binders of insurance in existence at the date hereof.

        4.12    Outside BF Interests.    Seller, the Company and its
Subsidiaries shall use reasonable best efforts to cause (a) all Capital Stock of
BeautyFirst to be owned beneficially and of record by CC1 as of Closing, and
(b) there to be no outstanding Options with respect to BeautyFirst as of
Closing, in each case without the Company or any of its Subsidiaries having any
further obligations after Closing to the former holders of the Outside BF
Interests.

        4.13    Atlanta Office.    The Company shall assign the lease for its
Atlanta offices to CCC or an Affiliate thereof (other than the Company or a
Subsidiary of the Company) at no cost to the Buyer Parties.


ARTICLE IV.1
ADDITIONAL COVENANTS


        4.1.1    Regis Investment.    Regis hereby commits and agrees to invest
$10,000,000 in an investment fund sponsored and managed by CCC or an Affiliate
thereof, subject to the following terms: (i) the amount required to be funded by
Regis prior to the first anniversary of Closing shall not exceed $7,500,000;
(ii) such investment shall be made on customary market terms, no less favourable
to Regis than to any other investor in such fund, including CCC and the
principals thereof; (iii) the investment by Regis shall not exceed 35% of the
aggregate investments in such fund by all investors; and (iv) at least
$10,000,000 shall be invested in such fund by institutional investors.

        4.1.2    Regis Guaranty.    Regis hereby unconditionally and irrevocably
guarantees to the Seller Parties the full and complete payment and performance
of all obligations of the Buyer under this Agreement. Regis agrees that such
obligations shall be primary obligations of Regis, shall not be subject to any
counterclaim, set-off, abatement, deferment or defense based upon any claim that
Regis may have against any Person, and shall remain in full force and effect
without regard to, and shall not be released, discharged, limited or affected in
any way by any circumstance or condition (whether or not Regis shall have any
knowledge thereof), including, without limitation, any voluntary or involuntary
bankruptcy, insolvency, reorganization, arrangement, readjustment, assignment
for the benefit of creditors, composition, receivership, liquidation,
marshalling of assets and liabilities or similar events or proceedings with
respect to the Buyer or any other Person. Regis unconditionally waives, to the
extent permitted by law, all notices, demands, presentment and protest, and all
suretyship defenses.

19

--------------------------------------------------------------------------------



        4.1.3    Certain Company Obligations.    

        (a)   Prior to the end of the Phase I Term (as defined in the Consulting
Agreement), the Wichita condominium lease shall either be terminated, settled or
assigned by BeautyFirst to CCC or an Affiliate thereof (other than the Company
or a Subsidiary of the Company), in each case at no cost to the Buyer Parties.

        (b)   Prior to the end of the Phase I Term (as defined in the Consulting
Agreement), the three automobile leases to which BeautyFirst is a party shall
either be terminated, settled or assigned by BeautyFirst to CCC or an Affiliate
thereof (other than the Company or a Subsidiary of the Company), in each case at
no cost to the Buyer Parties.


ARTICLE V
REPRESENTATIONS AND WARRANTIES CONCERNING
THE COMPANY, ITS SUBSIDIARIES AND THE SELLER


        As a material inducement to Buyer to enter into this Agreement and
consummate the transactions contemplated hereby, the Seller hereby represents
and warrants to Buyer that as of the date hereof and as of the Closing Date:

        5.1    Corporate Organization.    The Company is a corporation duly
organized, validly existing and in good standing under the laws of its State of
incorporation and is qualified to do business in every jurisdiction in which its
ownership of property or conduct of business requires it to qualify, except
where the failure to be so qualified could not reasonably be expected to have a
Material Adverse Effect. The Company possesses all requisite corporate power and
corporate authority necessary to own and operate its properties, to carry on its
businesses as now conducted and to carry out the transactions contemplated by
this Agreement. The copies of the articles of incorporation and bylaws for the
Company which have been furnished to Buyer reflect all amendments made thereto
at any time prior to the date of this Agreement and are correct and complete.
The minute books (containing the records of meetings of the stockholders, the
board of directors and any committees of the board of directors) and share
register of the Company are correct and complete in all material respects. The
Company is not in default under or in violation of any provision of its articles
of incorporation or bylaws. The attached Officers and Directors Schedule sets
forth a list all of the officers and directors of the Company.

        5.2    Capital Stock and Related Matters; Title to Shares.    The entire
authorized Capital Stock of the Company consists of 25,000 shares of common
stock, par value $0.0001 per share ("Class A Shares") and 25,000 shares of
Class B non-voting common stock, par value $0.0001 per share ("Class B Shares"),
of which 14,758 Class A Shares and 1,000 Class B Shares are issued and
outstanding. 14,758 Class A Shares of the Capital Stock of the Company are held
beneficially and of record by the Seller, free and clear of all Encumbrances.
500 Class B Shares of the Capital Stock of the Company are held beneficially and
of record by the Powell, free and clear of all Encumbrances. 500 Class B Shares
of the Capital Stock of the Company are held beneficially and of record by
Mackenzie, free and clear of all Encumbrances. At the Closing, the Seller,
Powell and Mackenzie shall each sell to Buyer good and valid title to its
Shares, free and clear of all Encumbrances. The Company does not have
outstanding any stock or securities convertible or exchangeable for any shares
of its Capital Stock or containing any profit participation features, nor any
rights or options to subscribe for or to purchase its capital stock or any stock
or securities convertible into or exchangeable for its Capital Stock or any
stock appreciation rights or phantom stock plan. The Company is not subject to
any option or obligation (contingent or otherwise) to repurchase or otherwise
acquire or retire any shares of its Capital Stock or any warrants, options or
other rights to acquire its Capital Stock. The Company has not violated any
foreign, federal or state securities laws in connection with the offer, sale or
issuance of its Capital Stock. All of the outstanding shares of the Company's
Capital Stock have been validly issued and are

20

--------------------------------------------------------------------------------




fully paid and nonassessable. Except for the stockholders' agreement dated as of
December 21, 2007 among the Company, the Seller, Powell and Mackenzie, there are
no agreements between the Company's shareholders with respect to the voting or
transfer of the Company's Capital Stock or with respect to any other aspect of
the Company's affairs. There are no bonds, debentures, notes or other
indebtedness of the Company outstanding having the right to vote (or convertible
into, or exchangeable for, securities having the right to vote) on any matters
on which any shareholders of the Company may vote.

        5.3    Authorization; Noncontravention.    

        (a)   Except for the approval by the shareholders of the Seller (which
Seller will have received prior to February 20, 2008), the execution, delivery
and performance of this Agreement and all of the other agreements and
instruments contemplated hereby to which any Seller Party is a party have been
duly authorized by the applicable Seller Parties, and no other act (corporate or
otherwise) or other proceeding on the part of any Seller Party is necessary to
authorize the execution, delivery or performance of this Agreement or the other
agreements contemplated hereby and the consummation of the transactions
contemplated hereby or thereby. This Agreement has been duly executed and
delivered by each Seller Party and constitutes a valid and binding obligation of
such Seller Party enforceable in accordance with its terms (except as
enforceability may be limited by laws relating to bankruptcy, insolvency,
winding-up or other similar laws affecting the enforcement of creditors' rights
and by general principles of equity), and each of the other agreements and
instruments contemplated hereby to which any Seller Party is a party, when
executed and delivered by such Seller Party in accordance with the terms hereof
and thereof, shall each constitute a valid and binding obligation of such
Person, enforceable in accordance with its respective terms (except as
enforceability may be limited by laws relating to bankruptcy, insolvency,
winding-up or other similar laws affecting the enforcement of creditors' rights
and by general principles of equity). The assignments, endorsements, stock
powers and other instruments of transfer delivered by Seller to Buyer at the
Closing will be sufficient to transfer the Seller's entire interest, legal and
beneficial, in the Shares. Except for the approval by the shareholders of the
Seller (which Seller will have received prior to February 20, 2008), Seller has,
and on the Closing Date will have, full power and authority to convey good and
marketable title to all of its Shares, and upon transfer to Buyer of the
certificates representing such Shares, Buyer will receive good and marketable
title to such Shares, free and clear of all Encumbrances.

        (b)   Except as set forth on the attached Restrictions Schedule, the
execution and delivery by each Seller Party of this Agreement and all of the
other agreements and instruments contemplated hereby to which any Seller Party
is a party and the fulfillment of and compliance with the respective terms
hereof and thereof by such Seller Party do not and shall not (i) conflict with
or result in a breach of the terms, conditions or provisions of, (ii) constitute
a default under (whether with or without the passage of time, the giving of
notice or both), (iii) result in the creation of any Lien upon the Company's or
any of its Subsidiaries' Capital Stock or assets pursuant to, (iv) give any
third party the right to modify, terminate or accelerate any obligation under,
(v) result in a violation of, or (vi) require any authorization, consent,
approval, exemption or other action of or by or notice or declaration to, or
filing with, any third party or any court or administrative or governmental body
or agency pursuant to the Company's or any of its Subsidiaries' charter
documents, bylaws or other constituent documents, or any law, statute, rule or
regulation to which the Company or any of its Subsidiaries or the Seller is
subject, or any material agreement, instrument, license, permit, order, judgment
or decree to which the Company or any of the Sellers are subject; provided, that
Seller makes no such representation as to whether change-of-control consents are
required under store leases or other contracts of the Company or its
Subsidiaries (other than (i) a contractual obligation that would prohibit the
sale of the Shares or completion of the transactions contemplated hereby, and
(ii) any required consent under the Harris Bank Agreements). No Seller Party is
a party to or bound by any written or oral agreement or understanding with
respect to a Company Transaction other than this Agreement, and each such Person
has terminated all discussions with third parties (other than with Buyer and its
Affiliates) regarding Company Transactions.

21

--------------------------------------------------------------------------------



        5.4    Subsidiaries.    The attached Subsidiary Schedule correctly sets
forth the name of each Subsidiary of the Company, the jurisdiction of its
organization and the Persons owning the outstanding Capital Stock of such
Subsidiary. Each Subsidiary is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and possesses
all requisite corporate power and corporate authority necessary to own its
properties and to carry on its businesses as now being conducted and is
qualified to do business in every jurisdiction in which its ownership of
property or the conduct of business requires it to qualify, except where the
failure to be so qualified could not reasonably be expected to have a Material
Adverse Effect. All of the Capital Stock of each Subsidiary is validly issued,
fully paid and nonassessable, and, except as set forth on the Subsidiary
Schedule, all of the Capital Stock of each Subsidiary is owned by the Company or
by a Subsidiary of the Company free and clear of all Encumbrances. Neither the
Company nor any of its Subsidiaries owns or holds the right to acquire any
Capital Stock or any other security or interest in any other Person or has any
obligation to make any Investment in any Person. The attached Officers and
Directors Schedule sets forth a list all of the officers and directors of each
of the Company's Subsidiaries. The copies of each Subsidiary's articles of
incorporation and bylaws (or similar governing documents or operating
agreements) which have been furnished to Buyer reflect all amendments made
thereto at any time prior to the date of this Agreement and are correct and
complete.

        5.5    Financial Statements.    Attached hereto as the Financial
Statements Schedule are the following financial statements:

        (a)   the audited consolidated balance sheet of BeautyFirst and its
Subsidiaries as of June 27, 2007, and the related statements of income and cash
flows (or the equivalent) for the fiscal year then ended, and the audited
consolidated balance sheet of BeautyFirst and its Subsidiaries as of
December 27, 2006, and the related statements of income and cash flows (or the
equivalent) for the fiscal year then ended;

        (b)   the unaudited consolidated balance sheet of the Company and its
Subsidiaries as of June 27, 2007, and the related unaudited statements of income
and cash flows (or the equivalent) for the fiscal years then ended; and

        (c)   the unaudited consolidated balance sheet of BeautyFirst and its
Subsidiaries as of November 21, 2007 (the "Latest Balance Sheet"), and the
related unaudited statements of income and cash flows (or the equivalent) for
the five-month period then ended.

Each of the financial statements referenced above (including in all cases the
notes thereto, if any), is accurate and complete in all material respects, is
consistent in all material respects with the books and records of BeautyFirst
and its Subsidiaries or the Company and its Subsidiaries, as applicable (which,
in turn, are accurate and complete in all material respects), fairly presents
the financial condition of BeautyFirst and its Subsidiaries or the Company and
its Subsidiaries, as applicable, as of the respective dates thereof and the
operating results of BeautyFirst and its Subsidiaries or the Company and its
Subsidiaries, as applicable, for the periods covered thereby and has been
prepared in accordance with GAAP consistently applied throughout the periods
covered thereby, subject in the case of the unaudited financial statements to
the absence of footnote disclosures and changes resulting from normal year-end
adjustments for recurring accruals (none of which footnote disclosures or
changes would, alone or in the aggregate, be materially adverse to the business,
operations, assets, liabilities, financial condition, operating results, value,
cash flow or net worth of the Company and its Subsidiaries taken as a whole).

        5.6    Accounts Receivable.    Except as set forth on the attached
Accounts Receivable Schedule, all accounts and notes receivable reflected on the
Latest Balance Sheet (net of allowances for doubtful accounts as reflected
thereon and as determined in accordance with GAAP) and, to the Company's
knowledge, all accounts and notes receivable that arise after the date thereof
through Closing, are or shall be valid receivables arising in the ordinary
course of business and are or shall be current and

22

--------------------------------------------------------------------------------




collectible at the aggregate recorded amount therefor (net of allowances for
doubtful accounts determined in accordance with GAAP, which, in the case of
receivables reflected on the Latest Balance Sheet, are only such allowances
reflected thereon). Other than the lenders under the Harris Bank Agreements, no
Person has any Lien on such receivables or any part thereof, and no agreement
for deduction, free goods, discount or other deferred price or quantity
adjustment has been made with respect to any such receivables.

        5.7    Absence of Undisclosed Liabilities.    Except as set forth on the
attached Liabilities Schedule, none of the Company or any of its Subsidiaries
has nor, to the knowledge of the Company, will have any obligation or liability
(whether accrued, absolute, contingent, unliquidated or otherwise, whether due
or to become due and regardless of when or by whom asserted) arising out of any
transaction entered into at or prior to the date hereof, or any action or
inaction at or prior to the date hereof, or any state of facts existing at or
prior to the date hereof, other than (a) liabilities reflected on the Latest
Balance Sheet, (b) liabilities and obligations which have arisen after the date
of the Latest Balance Sheet in the ordinary course of business (none of which is
a liability for breach of contract, breach of warranty, tort, infringement,
violation of law, claim or lawsuit), (c) obligations under (i) contracts and
commitments described on the attached Contracts Schedule, (ii) contracts and
commitments entered into in the ordinary course of business consistent with past
practice after the date of this Agreement in compliance with Section 4.5 hereof,
or (iii) contracts and commitments entered into in the ordinary course of
business consistent with past practice which are not required to be disclosed on
the Contracts Schedule pursuant to Section 5.11 below (but not, in any case
under this clause (c), liabilities for any breach of any such contract or
commitment occurring on or prior to the Closing Date), and (d) other liabilities
and obligations expressly disclosed in the other Schedules referred to in this
Article V.

        5.8    [Intentionally Deleted.]    

        5.9    Absence of Certain Developments.    Except (i) as set forth on
the attached Developments Schedule, (ii) pursuant to the Harris Bank Agreements
(iii) as set forth in the financial statements delivered pursuant to
Section 5.5(c) or (iv) as contemplated or provided in this Agreement, since
June 27, 2007, none of the Company or any of its Subsidiaries has:

        (a)   issued any notes, bonds or other debt securities or any Capital
Stock or other equity securities or any securities or rights convertible,
exchangeable or exercisable into any Capital Stock or other equity securities;

        (b)   borrowed any amount or incurred or become subject to any material
liabilities, except current liabilities incurred in the ordinary course of
business consistent with past practice;

        (c)   discharged or satisfied any material Lien or paid any material
obligation or liability, other than current liabilities paid in the ordinary
course of business;

        (d)   declared, set aside or made any payment or distribution of cash or
other property to any of its stockholders with respect to its Capital Stock or
otherwise, or purchased, redeemed or otherwise acquired any Capital Stock or
other equity securities (including any warrants, options or other rights to
acquire its Capital Stock or other equity);

        (e)   mortgaged or pledged any of its properties or assets or subjected
them to any Lien, except for Permitted Liens and Liens pursuant to the Harris
Bank Agreements;

        (f)    sold, assigned, transferred, leased, licensed or otherwise
encumbered any of its material tangible or intangible assets, except in the
ordinary course of business consistent with past practice, or cancelled any
material debts or claims;

        (g)   sold, assigned, transferred, leased, licensed or otherwise
encumbered any material Intellectual Property Rights, disclosed any material
proprietary confidential information to any Person (other than to Buyer and its
Affiliates), or abandoned or permitted to lapse any material Intellectual
Property Rights;

23

--------------------------------------------------------------------------------



        (h)   made or granted any bonus or any wage or salary increase to any
employee or group of employees (except as required by pre-existing contracts
described on the attached Contracts Schedule or in the ordinary course of
business consistent with past practice), or made or granted any increase in any
employee benefit plan or arrangement, or amended or terminated any existing
employee benefit plan or arrangement or adopted any new employee benefit plan or
arrangement;

        (i)    suffered any extraordinary losses or waived any rights of
material value (whether or not in the ordinary course of business or consistent
with past practice) in excess of $50,000 in the aggregate;

        (j)    made capital expenditures or commitments therefor that aggregate
in excess of $50,000;

        (k)   delayed or postponed the payment of any accounts payable or
commissions or any other liability or obligation or agreed or negotiated with
any party to extend the payment date of any accounts payable or commissions or
any other liability or obligation or accelerated the collection of (or
discounted) any accounts or notes receivable;

        (l)    made any loans or advances to, guaranties for the benefit of, or
any Investments in, any Person (other than Investments in a Subsidiary of the
Company and advances to the Company's or its Subsidiaries' employees in the
ordinary course of business consistent with past practice);

        (m)  made any charitable contributions or pledges exceeding in the
aggregate $10,000 or made any political contributions;

        (n)   suffered any damage, destruction or casualty loss exceeding in the
aggregate $50,000, whether or not covered by insurance;

        (o)   made any change in any method of accounting or accounting policies
or made any write-down in the value of its inventory that is material or that is
other than in the usual, regular and ordinary course of business consistent with
past practice or reversed any accruals other than in the ordinary course of
business consistent with past practice;

        (p)   taken any steps to incorporate or organize any Subsidiary;

        (q)   amended its articles of incorporation, by-laws or other
organizational documents;

        (r)   entered into any agreement or arrangement prohibiting or
restricting it from freely engaging in any business or otherwise restricting the
conduct of its business anywhere in the world;

        (s)   taken any action or failed to take any action that has had, or
could reasonably be expected to have, the effect of accelerating to pre-Closing
periods sales to the trade or other customers that would otherwise be expected
to occur after the Closing (including any failure to market and sell its
products in normal commercial quantities and through normal commercial channels
prior to the Closing);

        (t)    made any changes to its normal and customary practices regarding
the solicitation, booking or fulfillment of orders or the shipment and delivery
of goods (other than as agreed with Regis as to certain excess inventory);

        (u)   entered into any material contract other than in the ordinary
course of business consistent with past practice, entered into any other
material transaction, whether or not in the ordinary course of business or
consistent with past practice, or changed in any significant respect any
business practice (in anticipation of the transactions contemplated hereby or
otherwise);

        (v)   paid any amount to or transferred any asset to the Seller or any
of its Affiliates, or assumed, paid or satisfied any liability or obligation of
the Seller or any of its Affiliates; or

        (w)  agreed, whether orally or in writing, to do any of the foregoing.

        5.10    Assets.    

        (a)   Except as set forth on the attached Assets Schedule, the Company
has good and marketable title to, or a valid leasehold interest in, all
properties and assets used by it, located on its premises or

24

--------------------------------------------------------------------------------




shown on the Latest Balance Sheet or acquired after the date thereof, free and
clear of all Liens (other than properties and assets disposed of for fair
consideration in the ordinary course of business since the dates of such balance
sheet and except for Liens disclosed on such balance sheet (including any notes
thereto) and Liens for current property taxes not yet due and payable and
Permitted Liens). The Company owns, has a valid leasehold interest in or has the
valid and enforceable right to use all tangible assets necessary for the conduct
of its business as presently conducted. Except as set forth on the attached
Assets Schedule, all of the Company's and its Subsidiaries', properties,
equipment, machinery, fixtures, improvements and other tangible assets (whether
owned or leased) are in good condition and repair (ordinary wear and tear
excepted) in all material respects and are fit for use in the ordinary course of
the Company's and such Subsidiaries' business as presently conducted. All such
assets have been installed and maintained in all material respects in accordance
with all applicable laws, regulations and ordinances and in accordance with
industry standards.

        (b)   Neither the Company nor any of its Subsidiaries owns any real
property. The Leased Real Property Schedule attached hereto contains a complete
list of all real property leased or subleased by the Company or any of its
Subsidiaries (individually "Leased Real Property" and collectively, the "Leased
Realty"). The Company or its Subsidiary, as applicable, has a valid leasehold
interest in each Leased Real Property, subject only to Permitted Liens. The
Company has previously delivered to Buyer or its special counsel complete and
accurate copies of each of the leases for the Leased Realty (the "Realty
Leases"). With respect to each Realty Lease: (i) the Realty Lease is legal,
valid, binding and enforceable against the Company or its Subsidiary, as
applicable (except as enforceability may be limited by laws relating to
bankruptcy, insolvency, winding-up or other similar laws affecting the
enforcement of creditors' rights, and by general principles of equity) and in
full force and effect; (ii) except as disclosed in the Leased Real Property
Schedule, neither the Company nor any of its Subsidiaries nor, to the knowledge
of the Company, any other party to the Realty Lease is in material breach or
default, and no event has occurred which, with notice or lapse of time or both,
would constitute such a material breach or default or permit termination,
modification or acceleration under the Realty Lease; (iii) the Realty Lease has
not been modified, except to the extent that such modifications are disclosed by
the documents delivered to Buyer; and (iv) neither the Company nor any of its
Subsidiaries has assigned, transferred, conveyed, mortgaged, deeded in trust or
encumbered any interest in the Realty Lease, other than pursuant to Permitted
Liens.

        5.11    Contracts and Commitments.    

        (a)   Except as expressly contemplated by this Agreement or as set forth
on the attached Contracts Schedule or, in the case of paragraph (iv), below, the
Employees Schedule, neither the Company nor any of its Subsidiaries is a party
to or bound by any written or oral:

        (i)    Contract with any vendor involving annual consideration in the
aggregate in excess of $50,000.

        (ii)   Contract with any customer involving annual consideration in the
aggregate in excess of $50,000.

        (iii)  pension, profit sharing, stock option, employee stock purchase or
other plan or arrangement providing for compensation (including any bonuses or
other remuneration and whether in cash or otherwise), to employees, former
employees or consultants, or any other employee benefit plan or arrangement, or
any collective bargaining agreement or any other contract with any labor union,
or severance agreements, programs, policies or arrangements;

        (iv)  contract relating to (A) loans to officers, directors or
Affiliates (other than inter-company debt among the Company and a Subsidiary or
between Subsidiaries of the Company), or (B) employment of (or consulting
arrangement with) any executive officer, Headquarter Staff or any other employee
or consultant earning more than $50,000 per year;

25

--------------------------------------------------------------------------------



        (v)   contract under which the Company or any of its Subsidiaries has
advanced or loaned any other Person amounts in the aggregate exceeding $25,000;

        (vi)  agreement or indenture relating to borrowed money or other
Indebtedness or the mortgaging, pledging or otherwise placing a Lien on any
material asset or group of assets of the Company or any of its Subsidiaries;

        (vii) Guaranty;

        (viii)  lease or agreement under which the Company or any of its
Subsidiaries is lessee of or holds or operates any property, real or personal,
owned by any other party, except for any lease of real or personal property
under which the aggregate annual rental payments do not exceed $50,000 (it being
agreed that any such lease disclosed on the Leased Real Property Schedule shall
also be deemed disclosed herein);

        (ix)  lease or agreement under which the Company or any of its
Subsidiaries is lessor of or permits any third party to hold or operate any
property, real or personal, owned or controlled by the Company or any of its
Subsidiaries;

        (x)   contract or group of related contracts with the same party or
group of affiliated parties the performance of which involves consideration in
the aggregate in excess of $50,000;

        (xi)  assignment, license, indemnification or agreement with respect to
any intangible property (including any Intellectual Property Rights) granted or
made to the Company or any of its Subsidiaries, or granted or made by the
Company or any of its Subsidiaries to third parties, except licenses to the
Company or any of its Subsidiaries of commercially available, unmodified, "off
the shelf" software used solely for the Company's and its Subsidiaries' own
internal use for an aggregate fee, royalty or other consideration for any such
software or group of related software licenses of no more than $50,000 annually;

        (xii) sales, distribution, manufacturing, supply or franchise agreement
(A) which involves consideration in the aggregate in excess of $50,000 annually
(other than royalties from franchisees) or (B) other than franchise agreements,
which involves any exclusivity, requirements clauses or similar right or
obligation of any party thereto (including without limitation territorial
exclusivity);

        (xiii)  agreement with a term of more than six months which is not
terminable by the Company or any of its Subsidiaries upon less than thirty
(30) days' notice without penalty and involves a consideration in excess of
$50,000 annually;

        (xiv) contract regarding voting, transfer or other arrangements related
to the Company's or any Subsidiary's Capital Stock or warrants, options or other
rights to acquire any of the Company's or any Subsidiary's Capital Stock;

        (xv) contract or agreement regarding any material indemnification
provided to or by the Company and any if its Subsidiaries, including any
contract regarding any indemnification provided with respect to Environmental
and Safety Requirements;

        (xvi) other than franchise agreements, contract or agreement prohibiting
it from freely engaging in any business or competing anywhere in the world; or

        (xvii)  any other agreement which is material to its operations and
business prospects or involves a consideration in excess of $50,000 annually.

        To the extent applicable, the contracts, leases, agreements and
instruments identified on the Contracts Schedule are separately identified by
type of agreement. The description of all contracts, leases, agreements and
instruments identified on the Contracts Schedule clearly identify all
amendments, waivers and other modifications to such agreements.

26

--------------------------------------------------------------------------------



        (b)   All of the contracts, leases, agreements and instruments set forth
or required to be set forth on the Contracts Schedule are valid, binding and
enforceable in accordance with their respective terms against the Company or
Subsidiary party thereto and, to the knowledge of the Company, the other parties
thereto (except as enforceability may be limited by laws relating to bankruptcy,
insolvency, winding-up or other similar laws affecting the enforcement of
creditors' rights, and by general principles of equity). Except as set forth on
the Contracts Schedule, (i) each of the Company and its Subsidiaries has
performed all obligations required to be performed by it in all material
respects and is not in material default under or in material breach of nor in
receipt of any claim of default or breach under any contract, lease, agreement
or instrument to which the Company or any of its Subsidiaries is subject;
(ii) no event has occurred which with the passage of time or the giving of
notice or both would result in a material default, material breach or event of
material noncompliance by the Company or any of its Subsidiaries under any
contract, lease, agreement or instrument to which the Company or any of its
Subsidiaries is subject; (iii) neither the Company nor any of its Subsidiaries
has any present expectation or intention of not performing, in all material
respects, all such obligations; and (iv) the Company does not have knowledge of
any material breach or anticipated material breach by the other parties to any
contract, lease, agreement, instrument or commitment to which they are parties.
Except as set forth on the Contracts Schedule, there are no renegotiations of,
attempts or requests to renegotiate or outstanding rights to renegotiate, any
terms of any of the agreements and instruments set forth or required to be set
forth on the Contracts Schedule.

        (c)   Buyer or its special counsel has been supplied with a true and
correct copy of each of the written instruments, plans, contracts and agreements
and an accurate description of each of the oral arrangements, contracts and
agreements which are referred to on the attached Contracts Schedule, together
with all amendments, waivers or other changes thereto.

        5.12    Intellectual Property Rights.    

        (a)   The attached Intellectual Property Schedule contains a complete
and accurate list, in all material respects, of all (i) patented or registered
Intellectual Property Rights owned or, to the Company's knowledge, used by the
Company or any of its Subsidiaries, and (ii) pending patent applications and
applications for other registrations of Intellectual Property Rights filed by or
on behalf of the Company or any of its Subsidiaries. The Company or one of its
Subsidiaries owns and possesses all right, title and interest to, or has the
right to use pursuant to a license that is, to the knowledge of the Company,
valid and enforceable, all material Intellectual Property Rights necessary for
the operation of the businesses of the Company and its Subsidiaries as presently
conducted, free and clear of all Liens other than Permitted Liens. Without
limiting the generality of the foregoing, the Company or one of its Subsidiaries
owns and possesses all right, title and interest in and to all material
Intellectual Property Rights necessary for the operation of the businesses of
the Company and its Subsidiaries (x) created or developed by the Company's and
its Subsidiaries' employees, consultants or contractors or under the direction
or supervision of the Company's and its Subsidiaries' employees, consultants or
contractors relating to the businesses of the Company and its Subsidiaries or to
the research or development conducted by or for the Company and its Subsidiaries
or (y) embodied in any of the Company's or its Subsidiaries past or present
products or services, and no current or former employee, consultant or
contractor has any valid claim of ownership, in whole or part, to any such
Intellectual Property Rights, or any valid right to use any such Intellectual
Property Rights or derivative works thereof. For purposes of this
Section 5.13(a), the term "derivative work" shall have the same meaning as
provided in 17 U.S.C. § 101. The Company and each of its Subsidiaries has taken
all necessary steps to maintain the existing registrations and applications for
the Intellectual Property Rights which it owns.

27

--------------------------------------------------------------------------------





        (b)   Except as set forth on the attached Intellectual Property
Schedule, (i) there have been no claims made against the Company or any of its
Subsidiaries asserting the invalidity, misuse or unenforceability of any of the
Intellectual Property Rights owned or used by the Company or any of its
Subsidiaries and, to the Company's knowledge, there is no basis for any such
claim, (ii) neither the Company nor any Subsidiary has received any notices of,
and the Company has no knowledge of any facts which indicate a likelihood of,
any infringement or misappropriation by, or conflict with, any third party with
respect to any Intellectual Property Rights (including any demand or request
that the Company or any of its Subsidiaries license any rights from a third
party), (iii) the conduct of the Company's and its Subsidiaries' businesses has
not infringed, misappropriated or conflicted with and does not infringe,
misappropriate or conflict with any Intellectual Property Rights of other
Persons in any material respect, and (iv) to the Company's knowledge, the
Intellectual Property Rights owned by the Company or its Subsidiaries have not
been infringed, misappropriated or conflicted by other Persons. The transactions
contemplated by this Agreement will not have a material adverse effect on the
Company's or any of its Subsidiaries' right, title or interest in and to the
Intellectual Property Rights listed on the Intellectual Property Schedule and
all of such Intellectual Property Rights shall be owned or available for use by
the Company and its Subsidiaries on identical terms and conditions immediately
after the Closing other than Intellectual Property Rights relating to the name
"Cameron Capital" which, subject to Section 9.12, the Company and CC1 shall
cease to use from and after Closing.

        (c)   Neither the Company nor its Subsidiaries, nor to the Company's
knowledge any of their current or former employees is in violation of any term
of any employment contract, patent disclosure agreement, non-competition
agreement or any restrictive covenant relating to the employment of such person
or to the use of trade secrets or the non-disclosure of proprietary information
of others.

        (d)   The Intellectual Property Schedule sets forth a true, correct and
complete list of all software owned by a Seller Party that was developed by or
for a Seller Party and used in the business of the Company or its Subsidiaries.
The Intellectual Property Schedule sets forth a true, correct and complete list
of the material software owned by a third party that is licensed by any Seller
Party and used in the business of the Company or its Subsidiaries.

        (e)   For the purposes of this Section 5.12, references to the Company
and its Subsidiaries shall exclude the Excluded Subsidiaries.

        5.13    Litigation.    Except as set forth on the attached Litigation
Schedule, there are no (and, during the nineteen (19) months preceding the date
hereof, there have not been any material) actions, suits, proceedings (including
any arbitration proceedings), orders, investigations or claims pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
of its Subsidiaries (or to the Company's knowledge, pending or threatened
against or affecting any of the officers, directors or employees of the Company
or any of its Subsidiaries with respect to their business activities on behalf
of the Company or its Subsidiaries), or pending or threatened by the Company or
any of its Subsidiaries against any Person, at law or in equity, or before or by
any governmental department, commission, board, bureau, agency or
instrumentality (including any actions, suits, proceedings or investigations
with respect to the transactions contemplated by this Agreement). Neither the
Company nor any of its Subsidiaries is subject to any arbitration proceedings
under collective bargaining agreements or otherwise or any governmental
investigations or inquiries; and, to the Company's knowledge, there is no
reasonable basis for any of the foregoing. The foregoing includes actions
pending or threatened involving the prior employment of any of the Company's or
its Subsidiaries' employees, their use in connection with the Company's or its
Subsidiaries' businesses of any information or techniques allegedly proprietary
to any of their former employers or their obligations under any agreements with
prior employers. Neither the Company nor any of its Subsidiaries is subject to
any judgment, order or decree of any court or other governmental agency. There
are no actions, suits, proceedings (including any arbitration proceedings),
orders, investigations or claims pending or, to Company's knowledge, threatened
against or affecting Seller or the Company or any of its Subsidiaries

28

--------------------------------------------------------------------------------




in which it is sought to restrain or prohibit or to obtain damages or other
relief in connection with the transactions contemplated hereby.

        5.14    Compliance with Laws.    Except as set forth on the attached
Compliance Schedule:

        (a)   Each of the Company and its Subsidiaries has materially complied
and is in material compliance with all applicable laws, ordinances, codes,
rules, requirements and regulations of foreign, federal, state and local
governments and all agencies thereof relating to the operation of its business
and the maintenance and operation of its properties and assets. No written
notices have been received by and no claims have been filed against the Company
or any of its Subsidiaries alleging a violation of any such laws, ordinances,
codes, rules, requirements or regulations, and, to the knowledge of the Company,
in the past nineteen (19) months none of the Company or any of its Subsidiaries
have been subject to any material adverse inspection, finding, investigation,
penalty assessment, audit or other compliance or enforcement action. Neither the
Company nor any of its Subsidiaries has made any political contributions,
bribes, kickback payments or other similar payments of cash or other
consideration, including payments to customers or clients or employees of
customers or clients for purposes of doing business with such Persons; provided,
that Seller makes no representation as to whether the Company or its
Subsidiaries made any such payments prior to June 1, 2006.

        (b)   Each of the Company and its Subsidiaries holds and is in material
compliance with all material permits, licenses, bonds, approvals, certificates,
registrations, accreditations and other authorizations of all foreign, federal,
state and local governmental agencies required for the conduct of its business
and the ownership of its properties, and the attached Permits Schedule sets
forth a list of all of such material permits, licenses, bonds, approvals,
certificates, registrations, accreditations and other authorizations. No written
notices have been received by the Company or any of its Subsidiaries alleging
the failure to hold any of the foregoing. All of such material permits,
licenses, bonds, approvals, accreditations, certificates, registrations and
authorizations will be available for use by the Company and its Subsidiaries
immediately after the Closing.

        5.15    Environmental and Safety Matters.    Except as set forth on the
attached Environmental and Safety Matters Schedule:

        (a)   Each of the Company and its Subsidiaries has complied and is in
compliance with all Environmental and Safety Requirements in all material
respects.

        (b)   Without limiting the generality of the foregoing, each of the
Company and its Subsidiaries has obtained and complied in all material respects
with, and is in material compliance with, all material permits, licenses and
other authorizations that are required pursuant to Environmental and Safety
Requirements for the occupation of its facilities and the operation of its
business.

        (c)   Since June 1, 2006 and, to the Company's knowledge, prior thereto,
neither the Company nor any of its Subsidiaries has received any written or oral
notice, report or other information regarding any actual or alleged violation of
Environmental and Safety Requirements, or any material liabilities or potential
material liabilities (whether accrued, absolute, contingent, unliquidated or
otherwise), including any investigatory, remedial or corrective obligations,
relating to any of them or its facilities arising under Environmental and Safety
Requirements.

        (d)   To the Company's knowledge, none of the following exists at any
property or facility owned or operated by the Company or its Subsidiaries:
(i) underground storage tanks, (ii) asbestos containing material in any form or
condition, (iii) materials or equipment containing polychlorinated biphenyls, or
(iv) landfills, surface impoundments, or disposal areas.

        (e)   None of the Company, its Subsidiaries, or, to the knowledge of the
Company, their respective predecessors or Affiliates, has treated, stored,
disposed of, arranged for or permitted the disposal of, transported, handled, or
released any hazardous substance, or, to the knowledge of the Company,

29

--------------------------------------------------------------------------------




owned or operated any property or facility (and, to the knowledge of the
Company, no such property or facility is contaminated by any such substance) in
a manner that has given or would give rise to material liabilities, including
any material liability for response costs, corrective action costs, personal
injury, property damage, natural resources damages or attorney fees, or any
investigatory, corrective or remedial obligations, pursuant to CERCLA, the Solid
Waste Disposal Act, as amended or any other Environmental and Safety
Requirements.

        (f)    Neither the Company nor any of its Subsidiaries, or, to the
knowledge of the Company, any predecessors or Affiliates of the Company or its
Subsidiaries, has manufactured, sold, marketed, installed or distributed
products containing asbestos, and with respect to such entities, to the
knowledge of the Company no basis in law or fact exists to support an assertion
of any claim, action or obligation with respect to any adverse consequences
arising from, relating to, or based on the presence or alleged presence of
asbestos or asbestos-containing materials in any product or item manufactured,
sold, marketed, installed, stored, transported, handled or distributed at any
time by the Company, its Subsidiaries or, to the knowledge of the Company, any
of their respective predecessors or Affiliates, or based on the presence or
alleged presence of asbestos or asbestos-containing materials at any property or
facility owned, leased or operated by the Company, its Subsidiaries or any of
their respective predecessors or Affiliates.

        (g)   The Seller Parties have furnished to the Buyer all environmental
audits, reports and other material environmental documents relating to the
current and former operations and facilities of the Company and its
Subsidiaries, which are in their possession, custody or control.

        5.16    Employees.    The attached Employees Schedule correctly sets
forth the name and current annual salary (or hourly wages, as the case may be)
of each of the Company's and any of its Subsidiaries' executive officers,
Headquarter Staff and any other employee earning more than $50,000 per year, and
whether any such employees are absent from active employment, including leave of
absence or disability. Except as set forth on the attached Employees Schedule,
(a) the Company and each of its Subsidiaries have complied in all material
respects with all laws relating to the employment of labor (including provisions
thereof relating to wages, hours, equal opportunity, collective bargaining and
the payment of social security and other Taxes), and the Company does not have
any knowledge that the Company or of any of its Subsidiaries has any material
labor relations problems (including any union organization activities,
threatened or actual strikes or work stoppages or material grievances); and
(b) neither the Company nor any of its Subsidiaries nor, to the Company's
knowledge, any of their respective employees are subject to any noncompete,
nondisclosure, confidentiality, employment, consulting or similar agreements
relating to, or in conflict with the present business activities of the Company
or any of its Subsidiaries, except for agreements between the Company or its
Subsidiaries and their present and former employees. The Employees Schedule sets
forth the aggregate amount of bonuses anticipated to be paid to the Company's
and its Subsidiaries' officers required to be set out therein in respect of the
twelve months ended December 28, 2007 that have not yet been paid, and the
categories of persons eligible for such bonuses.

        5.17    Employee Benefit Plans.    

        (a)   The attached Employee Benefits Schedule sets forth an accurate and
complete list of each "employee benefit plan" (as such term is defined in
Section 3(3) of ERISA) and each other employee benefit plan, program or
arrangement providing benefits to current or former employees (including any
bonus plan, plan for deferred compensation, retirement, severance, employee
health or other welfare benefit plan or other arrangement), currently
maintained, sponsored, or contributed to by the Company or a Subsidiary, or with
respect to which the Company or any of its Subsidiaries has any liability or
potential liability. Each such item listed on the attached Employee Benefits
Schedule is referred to herein as a "Plan." For purposes of this Section 5.17,
the term "Company" includes all entities treated as a single employer with the
Company pursuant to Section 414 of the Code.

30

--------------------------------------------------------------------------------



        (b)   Neither the Company nor any of its Subsidiaries has any obligation
to contribute to (or any other liability, including current or potential
withdrawal liability, with respect to) any "multiemployer plan" (as defined in
Section 3(37) of ERISA) or any employee benefit plan which is a "defined benefit
plan" (as defined in Section 3(35) of ERISA), whether or not terminated.

        (c)   Except as set forth on the Employee Benefits Schedule under the
heading "Terminated Employee Benefits," neither the Company nor any of its
Subsidiaries has any obligation under any Plan or otherwise to provide medical,
health, life insurance or other welfare-type benefits to current or future
retired or terminated employees (except for limited continued medical benefit
coverage required to be provided under Section 4980B of the Code or as required
under applicable state law).

        (d)   Except as set forth on the Employee Benefits Schedule under the
heading "Profit Sharing Plans," neither the Company nor any of its Subsidiaries
maintains, contributes to or has any liability or potential liability under (or
with respect to) any employee benefit plan which is a "defined contribution
plan" (as defined in Section 3(34) of ERISA), whether or not terminated.

        (e)   With respect to the Plans, all required payments, premiums,
contributions, reimbursements or accruals for all periods ending prior to or as
of the Closing shall have been made on a timely basis or properly accrued on the
Latest Balance Sheet. None of the Plans has any unfunded liabilities which are
not reflected on the Latest Balance Sheet.

        (f)    The Plans and all related trusts, insurance contracts and funds
have been maintained, funded and administered in compliance in all material
respects with their terms and with the applicable provisions of ERISA, the Code
and other applicable laws. Neither the Company, any of its Subsidiaries, nor, to
the Company's knowledge, any trustee or administrator of any Plan has engaged in
any transaction with respect to the Plans which would subject the Company, any
Subsidiary or any trustee or administrator of the Plans, or any party dealing
with any such Plan, nor do the transactions contemplated by this Agreement
constitute transactions which would subject any such party, to either a civil
penalty assessed pursuant to Section 502(i) of ERISA or the tax or penalty on
prohibited transactions imposed by Section 4975 of the Code. No actions, suits,
audits, investigations or claims with respect to the assets of the Plans (other
than routine claims for benefits) are pending or threatened which could result
in or subject the Company or any of its Subsidiaries to any material liability
and there are no circumstances which would give rise to or be expected to give
rise to any such actions, suits or claims. No liability to the Pension Benefit
Guaranty Corporation or otherwise under Title IV of ERISA has been, or could
reasonably be expected to be, incurred by the Company or any of its
Subsidiaries.

        (g)   Each of the Plans which is intended to be qualified under
Section 401(a) of the Code has received a favorable determination from the
Internal Revenue Service that such plan is qualified under Section 401(a) of the
Code or is entitled to rely upon an opinion or notification letter issued to the
sponsor of an IRS-approved M&P or volume submitter plan document, and, to the
knowledge of the Company, there are no circumstances which would adversely
affect the qualified status of any such Plan.

        (h)   The Company has provided Buyer with true and complete copies of
all documents pursuant to which the Plans are maintained, funded and
administered.

        5.18    Insurance.    The attached Insurance Schedule contains a true
and complete list of all insurance policies to which the Company or any of its
Subsidiaries is a party or which provide coverage to or for the benefit of or
with respect to the Company, its Subsidiaries or any director or employee of the
Company or its Subsidiaries in his or her capacity as such (the "Insurance
Policies"), indicating in each case the type of coverage, name of the insured,
the insurer, the premium, the expiration date of each policy and the amount of
coverage. The attached Insurance Schedule also describes any self-insurance or
co-insurance arrangements by or affecting the Company or its Subsidiaries,
including

31

--------------------------------------------------------------------------------




any reserves established thereunder. Each Insurance Policy is in full force and
effect and, other than the Directors and Officers' Insurance Policy of the
Seller which currently applies to the Company and its Subsidiaries, shall,
unless otherwise elected by Buyer, remain in full force and effect in accordance
with its terms immediately following the Closing. Neither the Company nor any of
its Subsidiaries is in default in any material respect with respect to its
obligations under any insurance policy maintained by it. The Company and its
Subsidiaries are current in all premiums or other payments due under the
Insurance Policies and have otherwise complied in all material respects with all
of their obligations under each Insurance Policy. The Company has given timely
notice to the insurer of all material claims that may be insured thereby. Except
as disclosed in the Insurance Schedule, to the knowledge of the Company, no
Insurance Policy provides for any retrospective premium adjustment or other
experience-based liability on the part of the Company or any of its
Subsidiaries.

        5.19    Tax Matters.    

        (a)   The Company and each Subsidiary and each Affiliated Group has
timely filed all Tax Returns required to be filed by it, each such Tax Return
has been prepared in compliance with all applicable laws and regulations, and
all such Tax Returns are true and accurate in all material respects. All Taxes
due and payable by the Company and its Subsidiaries have been paid, and the
Company and its Subsidiaries have withheld and paid over to the appropriate
taxing authority all Taxes which they are required to withhold from amounts paid
or owing to any employee, stockholder, creditor or other third party.

        (b)   Except as set forth on the attached Taxes Schedule:

        (i)    none of the Company or any of its Subsidiaries has requested or
been granted an extension of the time for filing any Tax Return which has not
yet been filed;

        (ii)   none of the Company or any of its Subsidiaries has consented to
waive the relevant statute of limitations or extend the time in which any
material Tax may be assessed or collected by any taxing authority;

        (iii)  no deficiency or proposed adjustment which has not been settled
or otherwise resolved for any amount of Tax has been proposed, asserted or
assessed by any taxing authority against the Company or any Subsidiary;

        (iv)  there is no action, suit, taxing authority proceeding or audit now
in progress, or to the Company's knowledge, pending or threatened against or
with respect to the Company or any Subsidiary;

        (v)   to the knowledge of the Company, no claim has ever been made by a
taxing authority in a jurisdiction where the Company or any Subsidiary does not
file Tax Returns that the Company or any such Subsidiary, respectively, is or
may be subject to taxation by that jurisdiction;

        (vi)  none of the Company or any Subsidiary has made any election under
Section 341(f) of the Code (or any corresponding provision of state, local or
foreign income Tax law);

        (vii) none of the Company or any of its Subsidiaries will be required to
include any item of income in, or exclude any item of deduction from, taxable
income for any taxable period (or portion thereof) ending after the Closing Date
as a result of any (A) change in method of accounting for a taxable period
ending on or prior to the Closing Date; (B) "closing agreement" as described in
Section 7121 of the Code (or any corresponding or similar provision of state,
local or foreign income Tax law) executed on or prior to the Closing Date;
(C) intercompany transactions or any excess loss account described in Treasury
Regulations under Code § 1502 (or any corresponding or similar provision of
state, local or foreign income Tax law); (D) installment sale or open
transaction disposition made on or prior to the Closing Date; or (E) prepaid
amount received on or prior to the Closing Date;

32

--------------------------------------------------------------------------------



        (viii)  none of the Company or any of its Subsidiaries is a party to or
bound by any Tax allocation or Tax sharing agreement;

        (ix)  none of Company or any of its Subsidiaries has been a U.S. real
property holding corporation within the meaning of Section 897(c)(2) of the Code
during the applicable period specified in Section 897(c)(1)(A)(ii) of the Code;

        (x)   none of the Company or its Subsidiaries (A) has been a member of
an Affiliated Group filing a consolidated federal income Tax Return (other than
one of which the Company is the common parent) or (B) has any liability for the
Taxes of any Person (other than the Company and its Subsidiaries) under Treasury
Regulation § 1.1502-6 (or any similar provision of state, local, or foreign
law), as a transferee or successor, by contract, or otherwise;

        (xi)  neither the Company nor any of its Subsidiaries is a party to any
agreement, contract, arrangement or plan that has resulted or could result,
separately or in the aggregate, in the payment of any "excess parachute payment"
within the meaning of Code § 280G (or any corresponding provision of state,
local or foreign Tax law); and

        (xii) No Person (other than the Company or its Subsidiaries) has any
right to or interest in any Tax refunds that may be payable at any time to the
Company or its Subsidiaries. Without limiting the generality of the foregoing,
Seller confirms that no prior owner of the Company or any Subsidiary (or any of
their respective assets or businesses) has any right to receive (or to be paid
with respect to receipt by the Company and its Subsidiaries of) any Tax refund
that is allocated to prior periods, including those that result from net
operating losses being carried back to prior periods.

        5.20    Brokerage and Transaction Bonuses.    Except as set forth on the
attached Brokerage Schedule, there are no claims for brokerage commissions,
finders' fees or similar compensation in connection with the transactions
contemplated by this Agreement based on any arrangement or agreement binding
upon Seller, the Company or any of its Subsidiaries and any fees, costs or other
expenses of any such Person set forth on the Brokerage Schedule will be borne
solely by Seller. There are no bonuses, severance or other similar compensation
(discretionary or otherwise) payable to any employee of the Company or any of
its Subsidiaries in connection with or arising out of the transactions
contemplated hereby. The consummation of the transaction contemplated by this
agreement will not accelerate the time of payment or vesting of, or increase the
amount of, or result in the forfeiture of compensation or benefits under any
Plan.

        5.21    Bank Accounts; Locations.    The Bank Account Schedule to be
delivered to Buyer at least 5 days prior to Closing will list, as of Closing,
all of the Company's and its Subsidiaries' bank accounts (designating each
authorized signatory and the level of each signatory's authorization). All of
the tangible assets and properties of the Company and its Subsidiaries are
located at the locations set forth on the attached Locations Schedule.

        5.22    Affiliate Transactions.    Except as set forth on the attached
Affiliated Transactions Schedule, no officer, director, shareholder, employee,
or Affiliate of the Company or any of its Subsidiaries or, to the Company's
knowledge, any individual related by blood, marriage or adoption to any such
individual or any entity in which any such Person or individual owns any
beneficial interest, is a party to any agreement (not including employment
agreements and benefit arrangements with the Company or its Subsidiaries, which
need not be disclosed in the Affiliated Transactions Schedule), contract,
commitment or transaction with the Company or any of its Subsidiaries or any of
the Company's material suppliers or has any interest in any assets or property
used by the Company or any of its Subsidiaries (including any Intellectual
Property Rights). The attached Affiliated Transactions Schedule contains a
description of all intercompany services provided to or on behalf of the Company
or any of its Subsidiaries by Seller or its Affiliates (other than the Company
and its Subsidiaries) and the costs associated therewith.

33

--------------------------------------------------------------------------------




Except as set forth and described on the attached Affiliated Transactions
Schedule, none of the assets, tangible or intangible, or properties that are
used by the Company or any of its Subsidiaries are owned by Seller or its
Affiliates (other than the Company and its Subsidiaries).

        5.23    Certain Indebtedness Matters.    Since the date of the Latest
Balance Sheet and through the Closing, the Company and its Subsidiaries have
operated in the ordinary course with respect to gift cards and gift
certificates. The total amount of personnel bonuses due from the Company and its
Subsidiaries as of the Closing will not exceed $335,000, of which none shall be
due to Steven Hudson.

        5.24    Disclosure.    Neither this Article V or any of the Exhibits or
Schedules attached hereto nor any of the certificates or other items prepared
and supplied to Buyer or its Affiliates by or on behalf of the Company, its
Subsidiaries or Seller pursuant to this Agreement contain any untrue statement
of a material fact or, to the knowledge of the Company, omit a material fact
necessary to make each statement contained herein or therein, in light of the
circumstances in which they were made, not misleading.


ARTICLE V.1
REPRESENTATIONS AND WARRANTIES OF STEPHEN POWELL


        As a material inducement to Buyer to enter into this Agreement and
consummate the transactions contemplated hereby, Powell hereby represents and
warrants to Buyer that as of the date hereof and as of the Closing Date:

        5.1.1    Title to Shares.    500 Class B Shares of the Capital Stock of
the Company are held beneficially and of record by the Powell, free and clear of
all Encumbrances. At the Closing, Powell shall sell to Buyer good and valid
title to all of such 500 Shares, free and clear of all Encumbrances.

        5.1.2    Authorization.    This Agreement has been duly executed and
delivered by Powell and constitutes a valid and binding obligation of Powell
enforceable against him in accordance with its terms (except as enforceability
may be limited by laws relating to bankruptcy, insolvency, winding-up or other
similar laws affecting the enforcement of creditors' rights and by general
principles of equity). The assignments, endorsements, stock powers and other
instruments of transfer delivered by Powell to Buyer at the Closing will be
sufficient to transfer his entire interest, legal and beneficial, in the 500
Shares held by him. Powell has, and on the Closing Date will have, full power
and authority to convey good and marketable title to all of the 500 Shares held
by him, and upon transfer to Buyer of the certificates representing such Shares,
Buyer will receive good and marketable title to such 500 Shares, free and clear
of all Encumbrances.

Powell agrees to and shall indemnify the Buyer Parties and save and hold each of
them harmless against and pay on behalf of or reimburse such Buyer Parties for
any Losses which any such Buyer Party suffers, sustains or becomes subject to,
as a result of, in connection with, relating or incidental to or by virtue of
any breach of any representation or warranty in this Article V.1 to an aggregate
maximum amount of $550,000.

34

--------------------------------------------------------------------------------






ARTICLE V.2
REPRESENTATIONS AND WARRANTIES OF
MACKENZIE LIMITED PARTNERSHIP


        As a material inducement to Buyer to enter into this Agreement and
consummate the transactions contemplated hereby, Mackenzie hereby represents and
warrants to Buyer that as of the date hereof and as of the Closing Date:

        5.2.1    Formation and Organization.    Mackenzie is a limited
partnership duly formed, organized, validly existing and in good standing under
the laws of its State of formation.

        5.2.2    Title to Shares.    500 Class B Shares of the Capital Stock of
the Company are held beneficially and of record by Mackenzie, free and clear of
all Encumbrances. At the Closing, Mackenzie shall sell to Buyer good and valid
title to all of such 500 Shares, free and clear of all Encumbrances.

        5.2.3    Authorization.    The execution, delivery and performance of
this Agreement has been duly authorized by the general partner of Mackenzie, and
no other act (partnership or otherwise) or other proceeding is necessary to
authorize the execution, delivery or performance of this Agreement and the
consummation of the transactions contemplated hereby by Mackenzie. This
Agreement has been duly executed and delivered by Mackenzie and constitutes a
valid and binding obligation of Mackenzie enforceable against it in accordance
with its terms (except as enforceability may be limited by laws relating to
bankruptcy, insolvency, winding-up or other similar laws affecting the
enforcement of creditors' rights and by general principles of equity). The
assignments, endorsements, stock powers and other instruments of transfer
delivered by Mackenzie to Buyer at the Closing will be sufficient to transfer
its entire interest, legal and beneficial, in the 500 Shares held by it.
Mackenzie has, and on the Closing Date will have, full power and authority to
convey good and marketable title to all of the 500 Shares held by it, and upon
transfer to Buyer of the certificates representing such Shares, Buyer will
receive good and marketable title to such 500 Shares, free and clear of all
Encumbrances.

Mackenzie agrees to and shall indemnify the Buyer Parties and save and hold each
of them harmless against and pay on behalf of or reimburse such Buyer Parties
for any Losses which any such Buyer Party suffers, sustains or becomes subject
to, as a result of, in connection with, relating or incidental to or by virtue
of any breach of any representation or warranty in this Article V.2 to an
aggregate maximum amount of $550,000.


ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF REGIS


        As an inducement to Seller to enter into this Agreement and consummate
the transactions contemplated hereby, Regis hereby represents and warrants to
Seller that as of the date hereof and as of the Closing Date:

        6.1    Organization and Power.    Regis is a corporation duly organized,
validly existing and in good standing under the laws of the State of Minnesota.
Regis has all requisite corporate power and authority to execute and deliver
this Agreement and to perform its obligations hereunder.

        6.2    Authorization.    The execution, delivery and performance by
Regis of this Agreement and all of the other agreements and instruments
contemplated hereby to which Regis is a party and the consummation of the
transactions contemplated hereby have been duly and validly authorized by Regis,
and no other corporate act or proceeding on the part of Regis, its board of
directors or stockholders is necessary to authorize the execution, delivery or
performance of this Agreement and all of the other agreements and instruments
contemplated hereby to which Regis is a party and the consummation of the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by Regis and constitutes a valid and binding obligation of Regis,
enforceable in accordance with its terms (except

35

--------------------------------------------------------------------------------




as enforceability may be limited by laws relating to bankruptcy, insolvency,
winding-up or other similar laws affecting the enforcement of creditors' rights
and by general principles of equity) and each of the other agreements and
instruments contemplated hereby to which Regis is a party, when executed and
delivered by Regis, in accordance with the terms hereof, shall each constitute a
valid and binding obligation of Regis, as applicable, enforceable with its
respective terms (except as enforceability may be limited by laws relating to
bankruptcy, insolvency, winding-up or other similar laws affecting the
enforcement of creditors' rights and by general principles of equity).

        6.3    No Violation.    Regis is not subject to nor obligated under its
articles of incorporation or by-laws, or any applicable law, rule or regulation
of any governmental authority, or any agreement, instrument, license or permit,
or subject to any order, writ, injunction or decree, which would be breached or
violated by its execution, delivery or performance of this Agreement or the
consummation of the transactions contemplated hereby.

        6.4    Governmental Authorities and Consents.    No permit, consent,
approval or authorization of, or declaration to or filing with, any governmental
or regulatory authority or any other Person is required in connection with the
execution, delivery or performance of this Agreement by Regis or the
consummation by Regis of the transactions contemplated hereby.

        6.5    Litigation.    There are no actions, suits, proceedings, orders
or investigations pending or, to Regis's knowledge, threatened against or
affecting Regis, at law or in equity, or before or by any foreign, federal,
state, municipal or other governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, which would adversely affect
Regis's performance under this Agreement or the consummation of the transactions
contemplated hereby.

        6.6    Brokerage.    There are no claims for brokerage commissions,
finders' fees or similar compensation in connection with the transactions
contemplated by this Agreement based on any arrangement or agreement made by or
on behalf of Regis for which Seller would be liable.


ARTICLE VI.1
REPRESENTATIONS AND WARRANTIES RELATING TO THE BUYER


        As an inducement to Seller to enter into this Agreement and consummate
the transactions contemplated hereby, Regis and the Buyer hereby represent and
warrant to Seller that as of the date hereof and as of the Closing Date:

        6.1.1    Organization and Power.    Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Colorado. Buyer has all requisite corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder.

        6.1.2    Authorization.    The execution, delivery and performance by
Buyer of this Agreement and all of the other agreements and instruments
contemplated hereby to which Buyer is a party and the consummation of the
transactions contemplated hereby have been duly and validly authorized by Buyer,
and no other corporate act or proceeding on the part of Buyer, its board of
directors or stockholders is necessary to authorize the execution, delivery or
performance of this Agreement and all of the other agreements and instruments
contemplated hereby to which Buyer is a party and the consummation of the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by Buyer and constitutes a valid and binding obligation of Buyer,
enforceable in accordance with its terms (except as enforceability may be
limited by laws relating to bankruptcy, insolvency, winding-up or other similar
laws affecting the enforcement of creditors' rights and by general principles of
equity) and each of the other agreements and instruments contemplated hereby to
which Buyer is a party, when executed and delivered by Buyer, in accordance with
the terms hereof, shall each constitute a valid and binding obligation of Buyer,
as applicable, enforceable with its respective terms (except as enforceability

36

--------------------------------------------------------------------------------




may be limited by laws relating to bankruptcy, insolvency, winding-up or other
similar laws affecting the enforcement of creditors' rights and by general
principles of equity).

        6.1.3    No Violation.    Buyer is not subject to nor obligated under
its articles of incorporation or by-laws, or any applicable law, rule or
regulation of any governmental authority, or any agreement, instrument, license
or permit, or subject to any order, writ, injunction or decree, which would be
breached or violated by its execution, delivery or performance of this Agreement
or the consummation of the transactions contemplated hereby.

        6.1.4    Governmental Authorities and Consents.    No permit, consent,
approval or authorization of, or declaration to or filing with, any governmental
or regulatory authority or any other Person is required in connection with the
execution, delivery or performance of this Agreement by Buyer or the
consummation by Buyer of the transactions contemplated hereby.

        6.1.5    Litigation.    There are no actions, suits, proceedings, orders
or investigations pending or, to Buyer's knowledge, threatened against or
affecting Buyer, at law or in equity, or before or by any foreign, federal,
state, municipal or other governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, which would adversely affect
Buyer's performance under this Agreement or the consummation of the transactions
contemplated hereby.

        6.1.6    Brokerage.    There are no claims for brokerage commissions,
finders' fees or similar compensation in connection with the transactions
contemplated by this Agreement based on any arrangement or agreement made by or
on behalf of Buyer for which Seller would be liable.


ARTICLE VII
TERMINATION


        7.1    Termination.    This Agreement may be terminated at any time
prior to the Closing only as follows:

        (a)   by the mutual written consent of Buyer and Seller;

        (b)   by Buyer if there has been a material misrepresentation or a
material breach of warranty or a material breach of a covenant by any Seller
Party in the representations and warranties or covenants set forth in this
Agreement or the Schedules attached hereto, which in the case of any material
misrepresentation or material breach of warranty or covenant has not been cured
or waived in writing within fifteen (15) days after written notification thereof
by Buyer to Seller. For the avoidance of doubt, the parties agree that
disclosure after the date of this Agreement of an exception to a representation
shall not be deemed to cure a misrepresentation;

        (c)   by Seller if there has been a material misrepresentation or a
material breach of warranty or a material breach of a covenant by Regis or Buyer
in the representations and warranties or covenants set forth in this Agreement
or the Schedules hereto, which in the case of any material misrepresentation or
material breach of warranty or covenant has not been cured or waived in writing
within fifteen (15) days after written notification thereof by Seller to Regis
and Buyer. For the avoidance of doubt, the parties agree that disclosure after
the date of this Agreement of an exception to a representation shall not be
deemed to cure a misrepresentation; or

        (d)   by either Buyer or Seller if the transactions contemplated hereby
have not been consummated by March 31, 2008;

provided that the party electing termination pursuant to clause (b), (c) or
(d) of this Section 7.1 is not in material breach of any of its representations,
warranties, covenants or agreements contained in this Agreement (which, in the
case of Seller, shall include any such breach by Powell and Mackenzie as well).
In the event of termination by Buyer or Seller pursuant to this Section 7.1,
written notice thereof (describing in reasonable detail the basis therefor)
shall forthwith be delivered to the other parties.

37

--------------------------------------------------------------------------------



        7.2    Effect of Termination.    In the event of termination of this
Agreement by Buyer or Seller as provided above, this Agreement shall forthwith
terminate and have no further force and effect, except that (a) the covenants
and agreements set forth in this Section 7.2 and Sections 8.5 (Expenses), 8.6
(Specific Performance) and 8.9 (Confidentiality) and Article IX (Miscellaneous)
shall survive such termination indefinitely and (b) nothing in Section 7.1 or
this Section 7.2 shall be deemed to release any party from any liability for any
breach by such party of the terms and provisions of this Agreement or to impair
the right of any party to compel specific performance by another party of its
obligations under this Agreement.


ARTICLE VIII
ADDITIONAL AGREEMENTS; COVENANTS AFTER CLOSING


        8.1    Survival of Representations and Warranties.    The
representations and warranties in this Agreement and the Schedules and Exhibits
attached hereto shall survive the Closing as follows:

        (a)   the representations and warranties in Section 5.19 (Tax Matters)
shall terminate when the applicable statutes of limitations with respect to the
liabilities in question expire (after giving effect to any extensions or waivers
thereof), plus thirty (30) days;

        (b)   the representations and warranties in Section 5.15 (Environmental
and Safety Requirements) and Section 5.17 (Employee Benefit Plans) shall
terminate on the seventh anniversary of the Closing Date;

        (c)   the representations and warranties in Section 5.1 (Corporate
Organization), Section 5.2 (Capital Stock and Related Matters; Title to Shares),
Section 5.3(a) (Authorization), Section 5.4 (Subsidiaries), Section 5.20
(Brokerage and Transaction Bonuses), Section 5.22 (Affiliate Transactions),
Section 6.1 (Organization and Power) and Section 6.2 (Authorization), shall not
terminate; and

        (d)   all other representations and warranties in this Agreement shall
terminate on the first anniversary of the Closing Date;

provided that any representation or warranty in respect of which indemnity may
be sought under Section 8.2 below, and the indemnity with respect thereto, shall
survive the time at which it would otherwise terminate pursuant to this
Section 8.1 if notice of the inaccuracy or breach or potential inaccuracy or
breach thereof giving rise to such right or potential right of indemnity shall
have been given to the party against whom such indemnity may be sought prior to
such time (regardless of when the Losses in respect thereof may actually be
incurred). The representations and warranties in this Agreement and the
Schedules and Exhibits attached hereto or in any writing delivered by any party
to another party in connection with this Agreement shall survive for the periods
set forth in this Section 8.1.

        8.2    Indemnification.    

        (a)    Indemnification by Seller.    Seller agrees to and shall
indemnify the Buyer Parties and save and hold each of them harmless against and
pay on behalf of or reimburse such Buyer Parties for any Losses which any such
Buyer Party suffers, sustains or becomes subject to, as a result of, in
connection with, relating or incidental to or by virtue of: (i) any breach by
Seller of any representation or warranty made by Seller in this Agreement or any
of the Schedules attached hereto, or in any of the certificates furnished by the
Seller pursuant to this Agreement; (ii) any breach of any covenant or agreement
by any Seller Party under this Agreement or any of the Schedules attached
hereto, or in any of the certificates furnished by the Seller pursuant to this
Agreement; or (iii) the Excluded Subsidiaries and the transactions pursuant to
which their assets and liabilities were transferred to and/or assumed by CC
Newco (including but not limited to Tax liabilities).

38

--------------------------------------------------------------------------------



        (b)    Indemnification by Buyer.    Buyer agrees to and shall indemnify
Seller and its Affiliates, employees, agents, partners, representatives,
successors and permitted assigns ("Seller Group Members") and hold them harmless
against any Losses which any such Seller Group Member suffers, sustains or
becomes subject to, as the result of, in connection with, relating or incidental
to or by virtue of the breach by Buyer or Regis of any representation, warranty,
covenant or agreement made by Buyer or Regis in this Agreement, any of the
Schedules attached hereto or any of the certificates furnished by Buyer or Regis
pursuant to this Agreement.

        (c)    Manner of Payment.    Any indemnification of the Seller Group
Members pursuant to this Section 8.2 shall be effected by wire transfer of
immediately available funds from Buyer to an account designated by the
applicable Seller Group Member, as the case may be, within ten (10) days after
the determination thereof. Any indemnification of the Buyer Parties pursuant to
this Section 8.2 shall be made solely as provided in Section 8.2(g); provided,
that in connection with any such indemnification (i) with respect to any
Specified Representation and Warranty, or (ii) under Sections 8.2(a)(ii) or
8.2(a)(iii), the Buyer may require such payment to be made by wire transfer of
immediately available funds from Seller to an account designated by the
applicable Buyer Party, as the case may be, within ten (10) days after the
determination thereof Any such indemnification payments shall include interest
at the Applicable Rate calculated on the basis of the actual number of days
elapsed over 360, from the date any such Loss is suffered or sustained to the
date of payment.

        (d)    Defense of Third-Party Claims.    Any Person making a claim for
indemnification under this Section 8.2 (an "Indemnitee") shall notify the
indemnifying party (an "Indemnitor") of the claim in writing promptly after
receiving written notice of any action, lawsuit, proceeding, investigation or
other claim against it (if by a third party), describing the claim, the amount
thereof (if known and quantifiable) and the basis thereof; provided, that the
failure to so notify an Indemnitor shall not relieve the Indemnitor of its
obligations hereunder except to the extent that (and only to the extent that)
the Indemnitor has been materially prejudiced thereby. Any Indemnitor shall be
entitled to participate in the defense of such action, lawsuit, proceeding,
investigation or other claim giving rise to an Indemnitee's claim for
indemnification at such Indemnitor's expense, and at its option (subject to the
limitations set forth below) shall be entitled to assume the defense thereof by
appointing a nationally recognized and reputable counsel reasonably acceptable
to the Indemnitee to be the lead counsel in connection with such defense;
provided, that, prior to the Indemnitor assuming control of such defense it
shall first (i) verify to the Indemnitee in writing that such Indemnitor shall
be fully responsible (with no reservation of any rights) for all liabilities and
obligations relating to such claim for indemnification and that (without regard
to any dollar or source limitations otherwise set forth herein) it shall provide
full indemnification (whether or not otherwise required hereunder) to the
Indemnitee with respect to such action, lawsuit, proceeding, investigation or
other claim giving rise to such claim for indemnification hereunder and
(ii) enter into an agreement with the Indemnitee in form and substance
satisfactory to the Indemnitee which agreement unconditionally guarantees the
payment and performance of any liability or obligation which may arise with
respect to such action, lawsuit, proceeding, investigation or facts giving rise
to such claim for indemnification hereunder; and provided, further, that:

        (i)    the Indemnitee shall be entitled to participate in the defense of
such claim and to employ counsel of its choice for such purpose; provided, that
the fees and expenses of such separate counsel shall be borne by the Indemnitee
(other than any fees and expenses of such separate counsel that are incurred
prior to the date the Indemnitor effectively assumes control of such defense
which, notwithstanding the foregoing, shall be borne by the Indemnitor, and
except that the Indemnitor shall pay all of the fees and expenses of such
separate counsel if the Indemnitee

39

--------------------------------------------------------------------------------






has been advised by counsel that a reasonable likelihood exists of a conflict of
interest between the Indemnitor and the Indemnitee);

        (ii)   the Indemnitor shall not be entitled to assume control of such
defense (unless otherwise agreed to in writing by the Indemnitee) and shall pay
the fees and expenses of counsel retained by the Indemnitee if (1) the claim for
indemnification relates to or arises in connection with any criminal or
quasi-criminal proceeding, action, indictment, allegation or investigation;
(2) the Indemnitee reasonably believes an adverse determination with respect to
the action, lawsuit, investigation, proceeding or other claim giving rise to
such claim for indemnification would be detrimental to or injure the
Indemnitee's reputation or future business prospects; (3) the claim seeks an
injunction or equitable relief against the Indemnitee; (4) the Indemnitee has
been advised by counsel that a reasonable likelihood exists of a conflict of
interest between the Indemnitor and the Indemnitee; (5) upon petition by the
Indemnitee, the appropriate court rules that the Indemnitor failed or is failing
to vigorously prosecute or defend such claim or (6) the Indemnitee reasonably
believes that the Loss relating to the claim could exceed the maximum amount
that such Indemnitee could then be entitled and expected to recover under the
applicable provisions of Section 8.2; and

        (iii)  if the Indemnitor shall control the defense of any such claim,
the Indemnitor shall obtain the prior written consent of the Indemnitee before
entering into any settlement of a claim or ceasing to defend such claim if,
pursuant to or as a result of such settlement or cessation, injunctive or other
equitable relief will be imposed against the Indemnitee or if such settlement
does not expressly and unconditionally release the Indemnitee from all
liabilities and obligations with respect to such claim, without prejudice.

        (e)    Direct Claims.    Notwithstanding anything herein to the
contrary, any claim by an Indemnitee for indemnification not involving a third
party claim may be asserted by giving the Indemnitor written notice thereof. If
the Indemnitor does not notify the Indemnitee within thirty (30) calendar days
following its receipt of such notice that the Indemnitor disputes its liability
to the Indemnitee, such claim specified by the Indemnitee in such notice shall
be conclusively deemed an obligation of the Indemnitor hereunder, and the
Indemnitor will pay the amount of such Losses to the Indemnitee on demand. Any
disputes with respect to any claim under this Section 8.2(e) shall be resolved
by arbitration in the manner provided in Section 9.11 below.

        (f)    Certain Waivers; etc.    Each of Seller, Powell and Mackenzie
hereby agrees that it shall not (and shall cause its Affiliates not to) make any
claim for indemnification against Buyer, the Company, its Subsidiaries or any of
their respective Affiliates by reason of the fact that Seller, Powell or
Mackenzie or any Affiliate of them is or was a shareholder, member, director,
manager, officer, employee or agent of the Company or its Subsidiaries or is or
was serving at the request of the Company, its Subsidiaries or any of its
Affiliates as a partner, manager, trustee, director, officer, employee or agent
of another entity (whether such claim is for judgments, damages, penalties,
fines, costs, amounts paid in settlement, losses, expenses or otherwise and
whether such claim is pursuant to any statute, charter document, bylaw,
agreement or otherwise) with respect to any action, suit, proceeding, complaint,
claim or demand brought by any of the Buyer Parties pursuant to this Agreement
or applicable law or otherwise, and each of Seller, Powell and Mackenzie (on its
own behalf and on behalf of its Affiliates) hereby acknowledges and agrees that
it shall not have any claim or right to contribution or indemnity from the
Company or its Subsidiaries with respect to any amounts paid by it pursuant to
this Agreement or otherwise. Effective upon the Closing, each of Seller, Powell
and Mackenzie (on its own behalf and on behalf of its Affiliates) hereby
irrevocably waives, releases and discharges the Company and its Subsidiaries
from any and all liabilities and obligations to it of any kind or nature
whatsoever, whether in its capacity as a shareholder, manager, member, officer
or director of the Company or its Subsidiaries or otherwise (including in
respect of any rights of contribution or indemnification),

40

--------------------------------------------------------------------------------






in each case whether absolute or contingent, liquidated or unliquidated, known
or unknown, and whether arising under any agreement or understanding (but not
any claims, liabilities or obligations arising under this Agreement or any of
the other agreements executed and delivered by Buyer in connection herewith) or
otherwise at law or equity, and each of Seller, Powell and Mackenzie agrees that
it shall not (and that it shall cause its Affiliates not to) seek to recover any
amounts in connection therewith or thereunder from the Company or its
Subsidiaries. In no event shall the Company or its Subsidiaries have any
liability whatsoever to Seller, Powell or Mackenzie (or any of their Affiliates)
for breaches of the representations, warranties, agreements or covenants of any
Seller Party hereunder, and no Seller Party shall (and shall cause its
Affiliates not to) in any event seek contribution from the Company or its
Subsidiaries in respect of any payments required to be made by Seller pursuant
to this Agreement.

        (g)    Certain Limits on Indemnification for Seller
Representations.    Seller shall not have any liability (or Buyer any recourse)
under Section 8.2(a)(i) above (other than with respect to the representations
and warranties contained in Section 5.1 (Corporate Organization), Section 5.2
(Capital Stock and Related Matters; Title to Shares), Section 5.3(a)
(Authorization), Section 5.4 (Subsidiaries), Section 5.20 (Brokerage and
Transaction Bonuses), and Section 5.22 (Affiliate Transactions) (collectively,
the "Specified Representations and Warranties")), in each case other than (A) as
Buyer may obtain from the Escrow Funds (as defined in the Escrow Agreement) in
the Escrow Account (as defined in the Escrow Agreement), and (B) as may be
recovered by reducing amounts payable to CC Newco under the Consulting Agreement
as contemplated by the Consulting Agreement. Notwithstanding the foregoing,
nothing in this Agreement (including this Section 8.2(g)) shall limit or
restrict any of the Buyer Parties' right to maintain or recover any amounts in
connection with any action or claim based upon fraud.

        (h)    Treatment of Indemnification Payments.    All indemnification
payments under this Section 8.2 (including those recovered by offset against
amounts payable by Buyer under the Consulting Agreement) shall be deemed
adjustments to the Purchase Price set forth in Section 2.3(a) above.
Notwithstanding anything herein to the contrary, no investigation or knowledge
of any party, whenever undertaken or however obtained, shall limit such party's
right to indemnification hereunder in any manner.

        (i)    Guaranty.    CCC hereby unconditionally and irrevocably
guarantees to Buyer the full and complete payment when due of all amounts
payable by Seller to Buyer or any Buyer Party under (A) Section 8.2(a)(i) but
only with respect to the Specified Representations and Warranties, and
(B) Section 8.2(a)(iii). CCC agrees that this guaranty is a present and
continuing guaranty of payment and not of collectibility. CCC agrees that such
obligations shall be primary obligations of CCC, shall not be subject to any
counterclaim, set-off, abatement, deferment or defense based upon any claim that
CCC may have against any Person, and shall remain in full force and effect
without regard to, and shall not be released, discharged, limited or affected in
any way by any circumstance or condition (whether or not CCC shall have any
knowledge thereof), including, without limitation, any voluntary or involuntary
bankruptcy, insolvency, reorganization, arrangement, readjustment, assignment
for the benefit of creditors, composition, receivership, liquidation,
marshalling of assets and liabilities or similar events or proceedings with
respect to Seller or any other Person. CCC unconditionally waives, to the extent
permitted by law, all notices, demands, presentment and protest, and all
suretyship defenses.

41

--------------------------------------------------------------------------------





        8.3    Mutual Assistance.    Buyer and the Seller Parties agree that
they will mutually cooperate in the expeditious filing of all notices, reports
and other filings with any federal, state, local or foreign governmental
authority required to be submitted jointly by such Persons in connection with
the execution and delivery of this Agreement and/or the other agreements
contemplated hereby and the consummation of the transactions contemplated hereby
or thereby.

        8.4    Press Release and Announcements.    Unless required by law (in
which case each of the Buyer and Seller agree to use reasonable efforts to
consult with the other party prior to any such disclosure as to the form and
content of such disclosure), after the date hereof and through and including the
Closing Date, no press releases, announcements to the employees, customers or
suppliers of the Company or any of its Subsidiaries or other releases of
information related to this Agreement or the transactions contemplated hereby
will be issued or released without the consent of Buyer and Seller; provided,
that (i) the Buyer or Regis may issue a press release announcing this
transaction following the execution of this Agreement in substantially the form
previously provided by Buyer to Seller (the "Initial Release"), and may
thereafter discuss and distribute the contents of such Initial Release and other
information about the transactions contemplated herein as it deems reasonably
necessary in the course of its business, and (ii) following the issuance of the
Initial Release the Seller, the Company and/or BeautyFirst may issue its own
press release announcing this transaction, in form agreed by the Buyer and the
Seller, acting reasonably, and may thereafter discuss and distribute the
contents of such press release and other information about the transactions
contemplated herein reasonably necessary in the course of their relations with
shareholders, employees, customers and suppliers. After the Closing, Buyer may
issue any such releases of information without the consent of any other party
hereto.

        8.5    Expenses.    Except as otherwise provided herein, Regis and Buyer
shall pay all of their own and all of their Affiliates' fees, costs and expenses
(including fees, costs and expenses of legal counsel, accountants, investment
bankers, brokers or other representatives and consultants and appraisal fees,
costs and expenses) incurred in connection with the negotiation of this
Agreement, the performance of its obligations hereunder and the consummation of
the transactions contemplated hereby. The Seller (and/or the Company if paid
prior to Closing) shall pay all of its own and all of their Affiliates and all
of the Company's and its Subsidiaries' fees, costs and expenses (including fees,
costs and expenses of legal counsel, accountants, investment bankers, brokers or
other representatives and consultants and appraisal fees, costs and expenses)
incurred in connection with the negotiation of this Agreement, the performance
of their respective obligations hereunder and the consummation of the
transactions contemplated hereby.

        8.6    Specific Performance.    Each party acknowledges and agrees that
the other parties would be damaged irreparably in the event any of the
provisions of this Agreement is not performed in accordance with its specific
terms or is otherwise breached. Accordingly, each party agrees that the other
parties shall be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Agreement and to enforce specifically this Agreement and
the terms and provisions hereof in any action instituted in any court in the
United States or in any state having jurisdiction over the parties and the
matter in addition to any other remedy to which they may be entitled pursuant
hereto.

        8.7    Further Assurances.    In the event that at any time after the
Closing any further action is necessary or desirable to carry out the purposes
of this Agreement, each of the parties hereto will take such further action
(including the execution and delivery of such further instruments and documents)
as any other party hereto reasonably may request. Seller Parties acknowledge and
agree that, from and after the Closing, Buyer will be entitled to possession of,
and Seller Parties shall deliver to Buyer, all documents, books, records
(including Tax records), agreements and financial data of any sort relating to
the Company and its Subsidiaries.

        8.8    Confidentiality.    Each Seller Party agrees not to disclose or
use at any time (and shall cause each of its Affiliates not to use or disclose
at any time) any Confidential Information. Each Seller Party

42

--------------------------------------------------------------------------------




further agrees to take all commercially reasonable steps (and to cause each of
its Affiliates to take all commercially reasonable steps) to safeguard such
Confidential Information and to protect it against disclosure, misuse,
espionage, loss and theft. In the event any Seller Party or any of its
respective Affiliates is required by law to disclose any Confidential
Information, such Seller Party shall promptly notify Buyer in writing, which
notification shall include the nature of the legal requirement and the extent of
the required disclosure, and all Seller Parties shall cooperate with Buyer and
the Company to preserve the confidentiality of such information consistent with
applicable law.

        8.9    Tax Matters.    The following provisions shall govern the
allocation of responsibility as between Buyer and the Seller Parties for certain
tax matters following the Closing Date:

        (a)    Tax Indemnification.    The Seller Parties shall jointly and
severally indemnify the Company, its Subsidiaries, and Buyer and hold them
harmless from and against (without duplication), any loss, claim, liability,
expense, or other damage attributable to (i) all Taxes (or the non-payment
thereof) of the Company and its Subsidiaries for all taxable periods ending on
or before the Closing Date and the portion through the end of the Closing Date
for any taxable period that includes (but does not end on) the Closing Date
("Pre-Closing Tax Period"), (ii) all Taxes of any member of an affiliated,
consolidated, combined or unitary group of which the Company or any of its
Subsidiaries (or any predecessor of any of the foregoing) is or was a member on
or prior to the Closing Date, including pursuant to Treasury Regulation
§ 1.1502-6 or any analogous or similar state, local, or foreign law or
regulation, and (iii) any and all Taxes of any person (other than the Company
and its Subsidiaries) imposed on the Company or any of its Subsidiaries as a
transferee or successor, by contract or pursuant to any law, rule, or
regulation, which Taxes relate to an event or transaction occurring before the
Closing (other than, in each case, commodity or sales taxes in relation to
current accounts payable and property, social security, unemployment,
disability, payroll or employee or other withholding Taxes, in each case that
are not in arrears (nor paid later than in past general practice) and were
accrued in the ordinary course).

        (b)    Tax Periods Ending on or Before the Closing Date.    Buyer shall
prepare or cause to be prepared and file or cause to be filed all Tax Returns
for the Company and its Subsidiaries for all periods ending on or prior to the
Closing Date which are filed after the Closing Date. All such Tax Returns shall
be prepared in accordance with past practice to the extent allowable by law
insofar as they relate to the Company. Buyer shall provide Seller reasonable
time to review and comment on each such Tax Return prior to filing. Buyer shall
consider any such comments from Seller and shall discuss any disagreements with
Seller in good faith. If Buyer then files the Tax Return without accepting one
or more comments from Seller, Seller shall have up to 30 days after it becomes
aware of such filing to submit a formal objection and request for arbitration
under Section 9.11 below (in which case the arbitration shall address only the
disputed Tax position and its impact on the obligations of the parties under
this Agreement, as neither the Seller nor the arbitrator shall have the right to
dictate any revision or amendment to any Tax Return). The Seller Parties shall
reimburse Buyer and the Company for Taxes of Sellers and the Company with
respect to such periods within fifteen (15) days prior to any payment by Buyer
or the Company of such Taxes.

        (c)    Tax Periods Beginning Before and Ending After the Closing
Date.    Buyer shall prepare or cause to be prepared and file or cause to be
filed any Tax Returns of the Company and its Subsidiaries for Tax periods which
begin before the Closing Date and end after the Closing Date ("Straddle Tax
Returns"). Buyer shall provide Seller reasonable time to review and comment on
each such Tax Return prior to filing. Buyer shall consider any such comments
from Seller and shall discuss any disagreements with Seller in good faith. If
Buyer then files the Tax Return without accepting one or more comments from
Seller, Seller shall have up to 30 days after it becomes aware of such filing to
submit a formal objection and request for arbitration under Section 9.11 below
(in which case the arbitration shall address only the disputed Tax position and
its impact on the obligations of the parties under this Agreement, as neither
the Seller nor the arbitrator shall

43

--------------------------------------------------------------------------------






have the right to dictate any revision or amendment to any Tax Return). Any
portion of any Tax (other than commodity or sales taxes in relation to current
trade payables and social security, unemployment, disability, payroll or
employee or other withholding Taxes, in each case that are not in arrears (nor
paid later than in past general practice) and were accrued in the ordinary
course) which must be paid in connection with the filing of a Straddle Tax
Return, to the extent attributable to the portion of the period ending on or
before the Closing Date, shall be referred to herein as "Pre-Closing Straddle
Taxes." The Seller Parties shall pay to Buyer an amount equal to the Pre-Closing
Straddle Taxes due with any Straddle Tax Returns at least ten (10) days before
Buyer is required to cause to be paid the related Tax liability. Pre-Closing
Straddle Taxes shall be calculated as though the taxable year of the Company
terminated as of the close of business on the Closing Date; provided, however,
that in the case of a tax not based on income, receipts, proceeds, profits or
similar items, Pre-Closing Straddle Taxes shall be equal to the amount of tax
for the taxable period multiplied by a fraction, the numerator of which shall be
the number of days from the beginning of the taxable period through the Closing
Date and the denominator of which shall be the number of days in the taxable
period. All determinations necessary to give effect to the foregoing allocations
shall be made in a manner consistent with prior practice of the Company.

        (d)    Cooperation on Tax Matters.    The parties shall cooperate fully,
as and to the extent reasonably requested by the other party, in connection with
the filing of Tax Returns pursuant to this Section 8.9 and any audit, litigation
or other proceeding with respect to Taxes. Such cooperation shall include
signing any Tax Return, amended Tax Returns, claims or other documents necessary
to settle any Tax controversy, the retention and (upon the other party's
request) the provision of records and information which are reasonably relevant
to any such audit, litigation or other proceeding and making employees available
on a mutually convenient basis to provide additional information and explanation
of any material provided hereunder. Buyer and Seller Parties further agree, upon
request, to provide the other party with all information that either Party may
be required to report pursuant to Code § 6043 and all Treasury Regulations
promulgated thereunder. The Buyer shall control (and have the right to settle
and resolve) all tax audits occurring after Closing with respect to the Company
and its Subsidiaries, regardless of the periods under audit.

        (e)    Certain Taxes and Fees.    All transfer, documentary, sales, use,
stamp, registration and other such Taxes, and all conveyance fees, recording
charges and other fees and charges (including any penalties and interest)
incurred in connection with consummation of the transactions contemplated by
this Agreement shall be paid by Seller when due, and Seller will, at its own
expense, file all necessary Tax Returns and other documentation with respect to
all such Taxes, fees and charges.

        (f)    Tax-Sharing Agreements.    All tax-sharing agreements or similar
agreements with respect to or involving the Company and its Subsidiaries, if
any, shall be terminated as of the Closing Date and, after the Closing Date, the
Company and its Subsidiaries shall not be bound thereby or have any liability
thereunder.

        (g)    Source of Payments.    In any case where the Seller or Seller
Parties are required to pay any amount under this Section 8.9, such amounts
shall be paid (and Buyer Parties shall have recourse) only (A) from the Escrow
Funds (as defined in the Escrow Agreement) in the Escrow Account (as defined in
the Escrow Agreement), and (B) by reducing amounts payable to CC Newco under the
Consulting Agreement as contemplated by the Consulting Agreement.

44

--------------------------------------------------------------------------------




ARTICLE IX
MISCELLANEOUS


        9.1    Amendment and Waiver.    This Agreement may be amended only by a
writing executed by all parties hereto. Any provision of this Agreement may be
waived (i) in the case of a waiver by any Seller Party, only if such waiver is
set forth in a writing executed by Seller, and (ii) in the case of a waiver by
Buyer, only if such waiver is set forth in a writing executed by Buyer. No
course of dealing between or among any Persons having any interest in this
Agreement shall be deemed effective to modify, amend or discharge any part of
this Agreement or any rights or obligations of any Person under or by reason of
this Agreement. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions, whether or not
similar, nor shall any waiver constitute a continuing waiver.

        9.2    Notices.    All notices, demands and other communications to be
given or delivered under or by reason of the provisions of this Agreement shall
be in writing and shall be deemed to have been given (i) when personally
delivered or sent by telecopy (with hard copy to follow), (ii) one business day
following the day when deposited with a reputable and established overnight
express courier (charges prepaid), or (iii) five days following mailing by
certified or registered mail, postage prepaid and return receipt requested.
Unless another address is specified in writing, notices, demands and
communications to any Seller Party and Buyer shall be sent to the addresses
indicated below:

Notices to any Seller Party:

Cameron Capital Investments Inc.
330 Bay Street, Suite 312
Toronto, ON M5H 2S2

Telephone: (416) 304-0771
Telecopy: (416) 868-9256

with a copy to (which shall not constitute notice to any Seller Party):

Blake, Cassels & Graydon LLP
Box 25, Commerce Court West
199 Bay Street
Toronto, ON M5L 1A9
Attention: David Toswell
Telephone: (416) 863-4246
Telecopy: (416) 863-2653

Notices to Regis or Buyer:

c/o Regis Corporation
7201 Metro Boulevard
Minneapolis, MN 55439
Attention: Paul D. Finkelstein
Telephone: (952) 947-7777
Telecopy: (952) 947-7901

with a copy to (which shall not constitute notice to Regis or Buyer):

Regis Corporation
7201 Metro Boulevard
Minneapolis, MN 55439
Attention: Eric A. Bakken
Telephone: (952) 918-4755
Telecopy: (952) 918-4770

45

--------------------------------------------------------------------------------





        9.3    Successors and Assigns.    This Agreement and all of the
covenants and agreements contained herein and rights, interests or obligations
hereunder, by or on behalf of any of the parties hereto, shall bind and inure to
the benefit of the respective heirs, successors and assigns of the parties
hereto whether so expressed or not; provided, that neither this Agreement nor
any of the covenants and agreements herein or rights, interests or obligations
hereunder may be assigned or delegated by any Seller Party prior to or after the
Closing without the prior written consent of Buyer. Buyer may assign its rights
and obligations pursuant to this Agreement, in whole or in part, in connection
with any disposition or transfer of all or any portion of the Company or any of
its Subsidiaries or their respective businesses or assets in any form of
transaction without the consent of any of the other parties hereto. Buyer and,
following the Closing, the Company and its Subsidiaries may assign any or all of
its rights pursuant to this Agreement, including its rights to indemnification,
to any of their respective lenders as collateral security.

        9.4    Severability.    Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Agreement.

        9.5    Interpretation.    The headings and captions used in this
Agreement, in any Schedule or Exhibit hereto, in the table of contents or in any
index hereto are for convenience of reference only and do not constitute a part
of this Agreement and shall not be deemed to limit, characterize or in any way
affect any provision of this Agreement or any Schedule or Exhibit hereto, and
all provisions of this Agreement and the Schedules and Exhibits hereto shall be
enforced and construed as if no caption or heading had been used herein or
therein. Any capitalized terms used in any Schedule or Exhibit attached hereto
and not otherwise defined therein shall have the meanings set forth in this
Agreement. Each defined term used in this Agreement shall have a comparable
meaning when used in its plural or singular form. The use of the word
"including" (or definitions thereof) herein shall mean "including without
limitation" and, unless the context otherwise required, "neither," "nor," "any,"
"either" and "or" shall not be exclusive. The parties hereto intend that each
representation, warranty and covenant contained herein shall have independent
significance. If any party has breached any representation, warranty or covenant
contained herein in any respect, the fact that there exists another
representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which such party has not
breached shall not detract from or mitigate the fact that such party is in
breach of the first representation, warranty or covenant. The parties have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.

        9.6    No Third-Party Beneficiaries.    Nothing herein expressed or
implied is intended or shall be construed to confer upon or give to any Person
other than the parties hereto and their respective permitted successors and
assigns, any rights or remedies under or by reason of this Agreement, such third
parties specifically including employees and creditors of the Company and its
Subsidiaries.

        9.7    Complete Agreement.    This Agreement and the agreements and
documents referred to herein contain the entire agreement and understanding
among the parties with respect to the subject matter hereof and supersede all
prior agreements and understandings whether written or oral, relating to such
subject matter in any way.

        9.8    Counterparts.    This Agreement may be executed in one or more
counterparts (including by means of telecopied or electronically transmitted
signature pages), all of which taken together shall constitute one and the same
instrument.

46

--------------------------------------------------------------------------------



        9.9    Delivery by Facsimile.    This Agreement and any signed agreement
or instrument entered into in connection with this Agreement, and any amendments
hereto or thereto, to the extent signed and delivered by means of a facsimile
machine, shall be treated in all manner and respects as an original agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person.

        9.10    Governing Law.    All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal law of the State of Minnesota without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of Minnesota
or any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Minnesota.

        9.11    Arbitration.    All disputes between the parties relating to
(i) this Agreement; (ii) the transaction contemplated thereby; or
(iii) negotiations leading up to execution of this Agreement shall be resolved
by arbitration in Minneapolis, Minnesota, pursuant to the rules of the American
Arbitration Association then in effect. The arbitrators shall have the power to
award costs, including reasonable attorneys' fees, as they deem appropriate.
Notwithstanding the foregoing, Buyer shall have the right to seek injunctive
relief in a court of competent jurisdiction with respect to the Non-Competition
Agreement.

        9.12    Name of the Company and CC1.    Within 15 days of the Closing,
Buyer shall cause the Company and CC1 to change their name to a name that does
not include the words "Cameron Capital" and shall cease use of the Cameron
Capital name.

        9.13    Certain Existing Agreements.    The parties agree that, upon the
consummation of the Closing, all of the following agreements shall be deemed
terminated and of no further force or effect: Stockholders' Agreement dated as
of May 19, 2006 between CC1, the Company and the Buyer; Put/Call Agreement dated
as of May 19, 2006 between the Company, CC1 and the Buyer; and letter agreement
dated May 19, 2006 among Buyer, Hair Club Group, Inc. and Cameron Capital
Corporation regarding hair therapy arrangements (collectively, the "Existing
Agreements"). Furthermore, the parties hereto hereby consent to the sale and
purchase of the Shares pursuant to the terms and conditions of this Agreement
pursuant to any provisions of the Existing Agreements that require any such
consent.

        9.14    Schedules.    Nothing in any schedule attached hereto shall be
adequate to disclose an exception to a representation or warranty made in this
Agreement unless such schedule identifies the exception with particularity and
describes the relevant facts in reasonable detail. Without limiting the
generality of the foregoing, the mere listing (or inclusion of a copy) of a
document or other item shall not be adequate to disclose an exception to a
representation or warranty made in this Agreement, unless the representation or
warranty has to do with the existence of the document or other item itself. No
exceptions to any representations or warranties disclosed on one schedule shall
constitute an exception to any other representations or warranties made in this
Agreement unless (i) the exception is disclosed as provided herein on each such
other applicable schedule, or (ii) the applicability of such exception to such
other schedule(s) is reasonably apparent on its face.

        IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement on the date first written above.



  REGIS



 

REGIS CORPORATION



 

By:

 

/s/ Paul D. Finkelstein


--------------------------------------------------------------------------------



  Name:   Paul D. Finkelstein



  Title:   Chairman of the Board of Directors,
President and Chief Executive Officer


47

--------------------------------------------------------------------------------





 

BUYER



 

TRADE SECRET, INC.



 

By:

 

/s/ Paul D. Finkelstein


--------------------------------------------------------------------------------



  Name:   Paul D. Finkelstein



  Title:   Chairman of the Board of Directors, President and Chief Executive
Officer



 

CAMERON CAPITAL INVESTMENTS INC.



 

By:

 

/s/ Steven K. Hudson


--------------------------------------------------------------------------------



  Name:   Steven K. Hudson



  Title:   Chairman and Secretary



 

CAMERON CAPITAL INC.



 

By:

 

/s/ Steven K. Hudson


--------------------------------------------------------------------------------



  Name:   Steven K. Hudson



  Title:   Chairman and Secretary



 

/s/ Stephen W. Powell


--------------------------------------------------------------------------------

Stephen W. Powell



 

MACKENZIE LIMITED PARTNERSHIP



 

By:

 

/s/ Duncan Robinson


--------------------------------------------------------------------------------



  Name:   Duncan Robinson



  Title:   Executive Vice President



 

CAMERON CAPITAL CORPORATION



 

By:

 

/s/ Steven K. Hudson


--------------------------------------------------------------------------------



  Name:   Steven K. Hudson



  Title:   Chairman and Secretary

48

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10(z)



STOCK PURCHASE AGREEMENT
ARTICLE I CERTAIN DEFINITIONS
ARTICLE II PURCHASE AND SALE OF THE SHARES
ARTICLE III CONDITIONS TO CLOSING
ARTICLE IV COVENANTS PRIOR TO CLOSING
ARTICLE IV.1 ADDITIONAL COVENANTS
ARTICLE V REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANY, ITS
SUBSIDIARIES AND THE SELLER
ARTICLE V.1 REPRESENTATIONS AND WARRANTIES OF STEPHEN POWELL
ARTICLE V.2 REPRESENTATIONS AND WARRANTIES OF MACKENZIE LIMITED PARTNERSHIP
ARTICLE VI REPRESENTATIONS AND WARRANTIES OF REGIS
ARTICLE VI.1 REPRESENTATIONS AND WARRANTIES RELATING TO THE BUYER
ARTICLE VII TERMINATION
ARTICLE VIII ADDITIONAL AGREEMENTS; COVENANTS AFTER CLOSING
ARTICLE IX MISCELLANEOUS
